


Exhibit 10.3

 

 

 

NATIONAL CINEMEDIA, LLC


THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT


DATED AS OF FEBRUARY 13, 2007

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

2

1.1

Defined Terms

2

1.2

Other Definitional Provisions; Interpretation

17

 

 

 

ARTICLE 2 FORMATION

17

2.1

Formation; Qualification

17

2.2

Name

18

2.3

Term

18

2.4

Headquarters Office

18

2.5

Registered Agent and Office

18

2.6

Purposes

18

2.7

Powers

18

 

 

 

ARTICLE 3 MEMBERS AND INTERESTS

19

3.1

Members.

19

3.2

Meeting of Members

20

3.3

Certain Duties and Obligations of the Members

21

3.4

Units

21

3.5

Authorization and Issuance of Additional Units

23

3.6

Business Opportunities; Non-Competition

25

 

 

 

ARTICLE 4 MANAGEMENT AND OPERATIONS

25

4.1

Manager

25

4.2

Management Authority

25

4.3

Founding Member Approval Rights

26

4.4

Duties

29

4.5

Reliance by Third Parties

29

4.6

Resignation

29

4.7

Removal

29

4.8

Vacancies

29

4.9

Information Relating to the Company

29

4.10

Insurance

29

4.11

Transactions Between Company and Manager

30

4.12

Officers

30

4.13

Management Fee; Reimbursement of Expenses

30

4.14

Limitation of Liability; Exculpation

30

4.15

Indemnification

31

4.16

Title to Assets

32

 

 

 

ARTICLE 5 CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

32

5.1

Capital Contributions

32

5.2

Loans from Members

33

5.3

Loans from Third Parties

33

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.4

Distributions

33

5.5

Valuation

35

 

 

 

ARTICLE 6 BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

35

6.1

General Accounting Matters

35

6.2

Certain Tax Matters

36

6.3

Capital Accounts

36

6.4

Allocations

37

6.5

Allocations of Net Income and Net Losses for Federal Income Tax Purposes

39

6.6

Elections

40

6.7

Tax Year

40

6.8

Withholding Requirements

40

6.9

Reports to Members

40

6.10

Auditors

41

6.11

Transfers During Year

41

6.12

Code Section 754 Election

41

 

 

 

ARTICLE 7 DISSOLUTION

41

7.1

Dissolution

41

7.2

Winding-Up

42

7.3

Final Distribution

42

 

 

 

ARTICLE 8 TRANSFER; SUBSTITUTION; ADJUSTMENTS

43

8.1

Restrictions on Transfer

43

8.2

Substituted Members

44

8.3

Effect of Void Transfers

45

 

 

 

ARTICLE 9 REDEMPTION RIGHT OF MEMBER

45

9.1

Redemption Right of a Member

45

9.2

Effect of Exercise of Redemption Right

46

 

 

 

ARTICLE 10 MISCELLANEOUS

46

10.1

Agreement to Cooperate; Further Assurances

46

10.2

Amendments

47

10.3

Confidentiality

47

10.4

Injunctive Relief

48

10.5

Successors, Assigns and Transferees

48

10.6

Notices

48

10.7

Integration

48

10.8

Severability

49

10.9

Counterparts

49

10.10

Governing Law; Submission to Jurisdiction

49

 

 

 

Exhibit A Members and Units

A-1

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Exhibit B Over-Allotment Unit Purchase

B-1

 

 

 

Exhibit C Form of Common Unit Certificate

C-1

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

NATIONAL CINEMEDIA, LLC

 

This Third Amended and Restated Limited Liability Company Operating Agreement
(this “Agreement”) of National CineMedia, LLC, a Delaware limited liability
company (the “Company”), is made and entered into as of February 13, 2007, by
and among each of the parties hereto and amends and restates in full the Second
Amended Agreement.

 

RECITALS

 

A.            National Cinema Network, Inc., a Delaware corporation (“NCN”), and
Regal CineMedia Holdings, LLC, a Delaware limited liability company (“Regal” or
the “Regal Founding Member”), formed the Company and entered into the Limited
Liability Company Operating Agreement of National CineMedia, LLC, dated as of
March 29, 2005 (the “Original Agreement”).

 

B.            Cinemark Media, Inc., a Delaware corporation (“Cinemark Media” or
the “Cinemark Founding Member”), was admitted as a Founding Member in the
Company pursuant to that certain Contribution Agreement, dated as of July 15,
2005 (the “Contribution Agreement”), and that certain Amended and Restated
Limited Liability Company Operating Agreement of National CineMedia, LLC, dated
as of July 15, 2005 (the “First Amended Agreement”).

 

C.            NCN merged with and into American Multi-Cinema, Inc., a Missouri
Corporation (“AMC” or the “AMC Founding Member”), with AMC as the surviving
entity.

 

D.            The First Amended Agreement has been amended pursuant to the First
Amendment to the Amended and Restated Limited Liability Company Operating
Agreement of National CineMedia, LLC, dated as of December 12, 2006 (the “First
Amendment”), the Second Amendment to the Amended and Restated Limited Liability
Company Operating Agreement of National CineMedia, LLC, dated as of January 23,
2007 (the “Second Amendment”), and the Third Amendment to the Amended and
Restated Limited Liability Company Operating Agreement of National CineMedia,
LLC, dated as of February 7, 2007 (the “Third Amendment”, and together with the
First Amended Agreement, the First Amendment, and the Second Amendment, the
“Second Amended Agreement”).

 

E.             The Company and National CineMedia, Inc., a Delaware corporation
(“NCM Inc.”), have entered into a Common Unit Subscription Agreement, dated as
of February 13, 2007 (the “Subscription Agreement”), pursuant to which the
Company has agreed to issue Common Units to NCM Inc. as more fully provided
therein.

 

F.             AMC, Regal and Cinemark Media desire to amend and restate the
Second Amended Agreement to reflect the addition of NCM Inc. as a Member in the
Company and its designation as sole Manager of the Company.

 

1

--------------------------------------------------------------------------------


 

G.            The respective board of directors and manager of each of AMC,
Regal and Cinemark Media, respectively, and the board of directors of NCM Inc.
have approved this Agreement.

 

The parties hereto agree as follows:

 

ARTICLE 1



DEFINITIONS

 

1.1          Defined Terms. The following terms shall have the following
meanings in this Agreement:

 

“Adjusted Capital Account Balance” means, with respect to any Member, the
balance in such Member’s Capital Account after giving effect to the following
adjustments:  (a) debits to such Capital Account of the items described in
Section l.704-1(b)(2)(ii)(d)(4-6) of the Treasury Regulations, and (b) credits
to such Capital Account of such Member’s share of Partnership Minimum Gain or
Partner Nonrecourse Debt Minimum Gain or of any amount which such Member would
be required to restore under this Agreement or otherwise. The foregoing
definition of Adjusted Capital Account Balance is intended to comply with the
provisions of Section l.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall
be interpreted consistently therewith.

 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries Controls, is Controlled by or is
under common Control with such Person. Notwithstanding the foregoing, (i) no
Member shall be deemed an Affiliate of the Company, (ii) the Company shall not
be deemed an Affiliate of any Member, (iii) no stockholder of REG, or any of
such stockholder’s Affiliates (other than REG and its Subsidiaries) shall be
deemed an Affiliate of any Member or the Company, (iv) no stockholder of Marquee
Holdings, or any of such stockholder’s Affiliates (other than Marquee Holdings
and its Subsidiaries) shall be deemed an Affiliate of any Member or the Company,
(v) no stockholder of Cinemark, or any of such stockholder’s Affiliates (other
than Cinemark and its Subsidiaries) shall be deemed an Affiliate of any Member
or the Company, (vi) no stockholder of NCM Inc. shall be deemed an Affiliate of
NCM Inc., and (vii) NCM Inc. shall not be deemed an Affiliate of any stockholder
of NCM Inc.

 

“Agreement” has the meaning set forth in the preamble of this Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“AMC” has the meaning set forth in the Recitals of this Agreement or its
successor.

 

“AMC Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Applicable Tax Rate” means (i) 40% or (ii) if, at the time of the relevant
distribution described in Section 7.6(f) of the Senior Credit Facility, the
highest combined federal, state and local marginal rate applicable to corporate
taxpayers residing in New York

 

2

--------------------------------------------------------------------------------


 

City, New York, taking into account the deductibility of state and local income
taxes for federal income tax purposes shall exceed 40%, such higher rate.

 

“Available Cash” means for a particular period:  (i) the Company’s earnings
before interest, taxes, depreciation and amortization (as determined in
accordance with GAAP); plus (ii) non-cash items of deduction or loss (other than
items related to barter transactions) subtracted in determining the Company’s
earnings under clause (i); plus (iii) interest income received by the Company to
the extent such income is not otherwise included in determining the Company’s
earnings under clause (i); plus (iv) amounts received by the Company pursuant to
the Loews Agreement or other similar agreements to the extent such amounts are
not otherwise included in determining the Company’s earnings under clause (i);
plus (v) amounts received by the Company pursuant to the Common Unit Adjustment
Agreement to the extent such amounts are not otherwise included in determining
the Company’s earnings under clause (i); plus (vi) amounts received by the
Company pursuant to Section 3.5(c) to the extent such amounts are not otherwise
included in determining the Company’s earnings under clause (i); plus (vii) net
proceeds (after expenses attributable to the sale) from the sale of Company
assets to the extent such proceeds are not otherwise included in determining the
Company’s earnings under clause (i); plus (viii) for the second Fiscal Period of
each Fiscal Year, the amount of any Distribution Increase attributable to the
Distribution Year; plus (ix) for the fourth Fiscal Period of each Fiscal Year,
any amounts that the Company was not permitted to distribute to the Members for
each of the immediately preceding three Fiscal Periods of such Fiscal Year as a
result of the application of Section 7.6(h) of the Senior Credit Facility (to
the extent such amounts are not restricted under Section 7.6(h) of the Senior
Credit Facility as of the last day of the fourth Fiscal Period); less
(x) non-cash items of income or gain (other than items related to barter
transactions) added in determining the Company’s earnings under clause (i); less
(xi) amounts paid by the Company pursuant to the Exhibitor Services Agreements,
the Management Services Agreement or other similar agreements to the extent such
amounts are not otherwise deducted in determining the Company’s earnings under
clause (i); less (xii) amounts paid by the Company pursuant to the Common Unit
Adjustment Agreement to the extent such amounts are not otherwise deducted in
determining the Company’s earnings under clause (i); less (xiii) taxes paid by
the Company; less (xiv) Capital Expenditures made by the Company; less (xv) for
the second Fiscal Period of each Fiscal Year, the amount of any Distribution
Decrease attributable to the Distribution Year; less (xvi) interest paid by the
Company on Funded Indebtedness; less (xvii) mandatory principal payments made by
the Company on Funded Indebtedness to the extent such principal payments are
made from funds other than funds that were restricted pursuant to Section 7.6(h)
of the Senior Credit Facility; less (xviii) amounts (other than interest and
principal payments) paid by the Company with respect to Funded Indebtedness to
the extent such amounts are not otherwise deducted in determining the Company’s
earnings under clause (i); provided, however, that:  (a) amounts borrowed under,
and optional principal payments made on, the Revolving Credit Facility shall not
be taken into account in determining Available Cash; (b) amounts received or
paid by the Company pursuant to the terms of the Tax Receivable Agreement shall
not be taken into account in determining Available Cash; and (c) for the Fiscal
Period that includes the date of this Agreement, Available Cash shall be
determined beginning on the day following the date of this Agreement through the
last day of such Fiscal Period.

 

“Beneficial Owner” or “beneficial owner” (including, with correlative meanings,
the terms “beneficial ownership” and “beneficially owns”) has the meaning

 

3

--------------------------------------------------------------------------------


 

attributed to it in Rules 13d-3 and 13d-5 under the Exchange Act, whether or not
applicable, except that a Person shall be deemed to have Beneficial Ownership of
all Units that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time or is exercisable only
upon the occurrence of a subsequent condition.

 

“Board” has the meaning set forth in Section 1.1 of the First Amended Agreement.

 

“Budget” means an annual operating and capital budget of the Company, including,
among other things, anticipated revenues, expenditures (capital and operating),
and cash and capital requirements (including any additional capital
contributions) of the Company for the following year.

 

“Business Day” means a day other than a Saturday, Sunday, federal holiday or
other day on which commercial banks in New York, New York are authorized or
required by law to close.

 

“Capital Account” has the meaning set forth in Section 6.3(a) of this Agreement.

 

“Capital Contribution” means the total amount of cash and the agreed fair market
value (net of all liabilities secured by such assets that the Company is
considered to assume or take subject to under Section 752 of the Code) of all
other assets contributed to the Company by a Member.

 

“Capital Expenditures” means all expenditures by the Company for the acquisition
or leasing (pursuant to a capital lease) of fixed or capital assets or additions
to equipment (including replacements, capitalized repairs and improvements) that
the Company is required to capitalize for financial reporting purposes in
accordance with GAAP.

 

“Carrying Value” means, with respect to any asset of the Company, the asset’s
adjusted basis for federal income tax purposes, except that the Carrying Values
of all assets of the Company shall be adjusted to equal their respective fair
market values, in accordance with the rules, events, and times, set forth in
Treasury Regulations Section l.704-l(b)(2)(iv)(f) and otherwise provided for in
the rules governing maintenance of Capital Accounts under Treasury Regulations,
except as otherwise provided herein; provided, however, that such adjustments
shall be made only if the Manager reasonably determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members. The Carrying Value of any asset of the Company distributed to any
Member shall be adjusted immediately prior to such distribution to equal its
fair market value and depreciation shall be calculated by reference to Carrying
Value, instead of tax basis, once Carrying Value differs from tax basis. The
Carrying Value of any asset contributed (or deemed contributed under Treasury
Regulations Section l.704-1(b)(1)(iv)) by a Member to the Company will be the
fair market value of the asset at the date of its contribution thereto.

 

“Cash Equivalents” means any of the following denominated in U.S. Dollars: 
(i) marketable direct obligations issued or unconditionally guaranteed by the
government of the United States or issued by any agency thereof and backed by
the full faith and credit of the United States maturing within one year from the
date of acquisition thereof; (ii) marketable

 

4

--------------------------------------------------------------------------------


 

direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from any of Standard & Poor’s
Corporation or any successor rating agency (“S&P”) or Moody’s Investors Service,
Inc. or any successor rating agency (“Moody’s”); (iii) commercial paper maturing
not more than one year from the date of issuance thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s;
(iv) time deposits, certificates of deposit or bankers’ acceptances, maturing
not more than one year from the date of issuance thereof, of any commercial bank
or trust company having capital and surplus in excess of $500,000,000 and the
commercial paper of the holding company of which has the highest rating
obtainable from either S&P or Moody’s; or (v) investments in money market funds
complying with the risk limiting conditions of Rule 2a-7 or any successor rule
of the Securities and Exchange Commission under the Investment Company Act of
1940, in each case provided in clauses (i), (ii), (iii) and (iv) above, maturing
within one year from the date of acquisition.

 

“Cash Settlement” means immediately available funds in an amount equal to the
Redeemed Units Equivalent.

 

“Certificate” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Change of Control” with respect to any Person that is not an individual, means
(i) any merger or consolidation with or into any other entity or any other
similar transaction, whether in a single transaction or series of related
transactions, where (A) the members or stockholders of such Person immediately
prior to such transaction in the aggregate cease to own more than 50% of the
general voting power of the entity surviving or resulting from such transaction
(or its stockholders or the Ultimate Parent thereof) or (B) any Person or Group
becomes the beneficial owner of more than 50% of the general voting power of the
entity surviving or resulting from such transaction (or its stockholders or the
Ultimate Parent thereof), (ii) any transaction or series of related transactions
in which in excess of 50% of such Person’s general voting power is Transferred
to any other Person or Group or (iii) the sale or Transfer by such Person of all
or substantially all of its assets.

 

“Cinemark” means Cinemark Holdings, Inc. or its successor or any Person that
wholly-owns Cinemark, directly or indirectly, in the future.

 

“Cinemark Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Cinemark Media” has the meaning set forth in the Recitals of this Agreement or
its successor.

 

“Cinemark USA” means Cinemark USA, Inc., a Texas corporation, or its successor.

 

“Class A Units” has the meaning set forth in Section 1.1 of the First Amended
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the rules and regulations thereunder in effect from
time to time. Any reference herein to a specific provision of the Code shall
mean, where appropriate, the corresponding provision in any successor statute.

 

“Common Unit” means a Unit having the rights described in Section 3.4(d) of this
Agreement.

 

“Common Unit Adjustment Agreement” means the Common Unit Adjustment Agreement,
dated as of February 13, 2007, by and among the AMC Founding Member, the Regal
Founding Member, Regal Cinemas, the Cinemark Founding Member, Cinemark USA, NCM
Inc. and the Company, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Common Unit Purchase” has the meaning set forth in Section 3.4(b) of this
Agreement.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Confidential Information” has the meaning set forth in Section 10.3(a) of this
Agreement.

 

“Contribution Agreement” has the meaning set forth in the Recitals of this
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Contribution and Unit Holders Agreement” means the Contribution and Unit
Holders Agreement, dated as of March 29, 2005, by and among the Company, RCM and
AMC, as the successor to NCN, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Contribution Notice” has the meaning set forth in Section 9.1(b) of this
Agreement.

 

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting Equity Interests, as trustee or executor, by contract or
otherwise.

 

“CPI” means the monthly index of the U.S. City Average Consumer Price Index for
Urban Wage Earners and Clerical Workers (All Items; 1982-84 equals 100)
published by the United States Department of Labor, Bureau of Labor Statistics
or any successor agency that shall issue such index. In the event that the CPI
is discontinued for any reason, the Manager shall use such other index, or
comparable statistics, on the cost of living for urban areas of the United
States, as shall be computed and published by any agency of the United States
or, if no such index is published by any agency of the United States, by a
responsible financial periodical of recognized authority.

 

6

--------------------------------------------------------------------------------


 

“CPI Adjustment” means the quotient of (i) the CPI for the month of January in
the calendar year for which the CPI Adjustment is being determined, divided by
(ii) the CPI for January of 2007.

 

“DCN” has the meaning set forth in Section 2.6(a) of this Agreement.

 

“Director Designation Agreement” means the Director Designation Agreement, dated
as of February 13, 2007, by and among NCM Inc. and all of the Founding Members,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Distribution Amount” means, with respect to a Fiscal Period, the lesser of
(i) the Company’s Available Cash as of the last day of such Fiscal Period
(reduced by any amounts distributed by the Company to NCM Inc. under Section
3.5(c)(ii)), or (ii) the amount that may be distributed with respect to such
Fiscal Period under Section 7.6 of the Senior Credit Facility.

 

“Distribution Decrease” has the meaning set forth in Section 5.4(a)(iii) of this
Agreement.

 

“Distribution Increase” has the meaning set forth in Section 5.4(a)(iii) of this
Agreement.

 

“Distribution Year” has the meaning set forth in Section 5.4(a)(iii) of this
Agreement.

 

“Equity Compensation Notice” has the meaning set forth in Section 3.5(c)(i) of
this Agreement.

 

“Equity Incentive Plan” means the National CineMedia, Inc. 2007 Equity Incentive
Plan, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited), limited liability company interests or equivalent ownership
interests in or issued by, or interests, participations or other equivalents to
share in the revenues or earnings of (except as provided in any service
agreement that includes a revenue sharing component entered into in the ordinary
course of business), such Person or securities convertible into, or exchangeable
or exercisable for, such shares, interests, participations or other equivalents
and options, warrants or other rights to acquire such shares, interests,
participations or other equivalents; provided that discounts and rebates granted
in the ordinary course of business shall not in any event constitute an Equity
Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

7

--------------------------------------------------------------------------------


 

“ESA Party” means (i) AMC in the case of AMC, (ii) Cinemark USA in the case of
Cinemark Media, and (iii) Regal Cinemas in the case of Regal.

 

“ESA-Related Tax Benefit Payment” has the meaning set forth in Section 1.01 of
the Tax Receivable Agreement.

 

“ESA-Related Payment” has the meaning set forth in Section 1.01 of the Tax
Receivable Agreement.

 

“Excess Nonrecourse Liability” has the meaning set forth in Section
1.752-3(a)(3) of the Treasury Regulations.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Exhibitor Services Agreement” means each separate Exhibitor Services Agreement,
dated as of February 13, 2007, (i) by and between the Company and AMC, (ii) by
and between the Company and Regal Cinemas, and (iii) by and between the Company
and Cinemark USA, all as may be amended, supplemented or otherwise modified from
time to time.

 

“Final Circuit Share Payments” means the payments to be made by the Company
pursuant to the terms of that certain letter agreement, dated as of February 13,
2007, by and among the Company, AMC, Cinemark USA and Regal Cinemas.

 

“First Amended Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“First Amendment” has the meaning set forth in the Recitals of this Agreement.

 

“Fiscal Month” means each fiscal month within the Company’s Fiscal Year, as
determined by the Manager.

 

“Fiscal Period” means each fiscal quarter which shall consist of three Fiscal
Months.

 

“Fiscal Year” means the fiscal year of the Company ending on the first Thursday
after December 25th of each year.

 

“Founding Member(s)” means each of the AMC Founding Member, the Cinemark
Founding Member and the Regal Founding Member, and which shall include each of
such Founding Member’s Permitted Transferees so long as Section 8.2(c) is
satisfied; provided that if a Founding Member and all of its Permitted
Transferees cease to own Common Units (e.g., as a result of the surrender of
Common Units pursuant to the Common Unit Adjustment Agreement or the redemption
of Common Units pursuant to the exercise of the Redemption Right) the Founding
Member and its Permitted Transferees shall no longer be treated as a Founding
Member under this Agreement notwithstanding that the Founding Member or its
Permitted Transferees may subsequently acquire additional Common Units in the
Company (e.g.,

 

8

--------------------------------------------------------------------------------


 

pursuant to the Common Unit Adjustment Agreement, in which event the Founding
Member or its Permitted Transferee will be treated as a Member under this
Agreement).

 

“Founding Member Approval” means the approval of each Founding Member (in each
Founding Member’s sole discretion); provided that a Founding Member shall not be
entitled to participate in giving Founding Member Approval as provided in
Section 4.3(c).

 

“Founding Member Approval Rights” has the meaning set forth in Section 4.3(a) of
this Agreement.

 

“Founding Member Representation Letter” has the meaning set forth in
Section 4.1(i) of the Contribution and Unit Holders Agreement.

 

“Funded Indebtedness” means the sum of (i) Indebtedness of the Company under the
Senior Credit Facility (including the Preferred Unit Indebtedness and the
Revolving Credit Facility), or any refinancing thereof, plus (ii) additional
Indebtedness, or any refinancing thereof, of the Company as permitted under the
terms of the Senior Credit Facility.

 

“GAAP” means generally accepted accounting principles in the United States in
effect as of the relevant date on which GAAP is to be determined.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Exchange Act.

 

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments issued by such Person, (iii) all obligations of such Person
to pay the deferred purchase price for property or services, except trade
accounts payable arising in the ordinary course of business and consistent with
past practice, (iv) all reimbursement obligations of such Person in respect of
letters of credit or other similar instruments, (v) all Indebtedness of others
secured by any lien, encumbrance or mortgage on any asset of such Person, and
(vi) all Indebtedness of others guaranteed (whether by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) by such Person.

 

“Indemnitee” has the meaning set forth in Section 4.14(a) of this Agreement.

 

“Independent Directors” means any director of NCM Inc. that, if the NCM Inc.
common stock is traded on the NASDAQ Stock Market, satisfies the definition of
an “independent director” set forth in the applicable rules in the Marketplace
Rules of the NASDAQ Stock Market, Inc., as such rules may be amended from time
to time, or, if the NCM Inc. common stock is then traded on a different
exchange, such term shall mean any director of NCM Inc. that satisfies the
definition of independent director according to the rules of such exchange.

 

9

--------------------------------------------------------------------------------


 

“Initial ESA Modification Payment” means the payments made by the Company under
Section 2.05(a)(i) of the Exhibitor Services Agreements.

 

“Intellectual Property” means all U.S., state and foreign intellectual property,
including but not limited to all (i) (a) patents, inventions, discoveries,
processes and designs; (b) copyrights and works of authorship in any media;
(c) trademarks, service marks, trade names, trade dress and other source
indicators and the goodwill of the business symbolized thereby; (d) software;
and (e) trade secrets and other confidential or proprietary documents, ideas,
plans and information; (ii) registrations, applications and recordings related
thereto; (iii) rights to obtain renewals, extensions, continuations or similar
legal protections related thereto; and (iv) rights to bring an action at law or
in equity for the infringement or other impairment thereof

 

“Interest” means a limited liability company interest (other than Preferred
Units) in the Company as provided in this Agreement and under the LLC Act and,
in addition, any and all rights and benefits to which a Member is entitled under
this Agreement, together with all obligations of such Person to comply with, and
rights to benefit from, the terms and provisions of this Agreement.

 

“Joint Venture Agreements” means, collectively, this Agreement, the Common Unit
Adjustment Agreement, the Contribution Agreement, the Contribution and Unit
Holders Agreement (and various related agreements executed simultaneously
therewith), the Director Designation Agreement, the Exhibitor Services
Agreements, the Founding Member Representation Letter, the Loews Agreement, the
Management Services Agreement, the Software License Agreement, the Subscription
Agreement and the Tax Receivable Agreement.

 

“Joint Venture Purposes” has the meaning set forth in Section 2.6(c) of this
Agreement.

 

“Liabilities” has the meaning set forth in Section 4.15(a) of this Agreement.

 

“Liquidator” has the meaning set forth in Section 7.2 of this Agreement.

 

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. §§ 18-101,
et seq., as it may be amended from time to time, and any successor to such
statute.

 

“Loews Agreement” means the First Amended and Restated Loews Screen Integration
Agreement, dated as of February 13, 2007, by and among AMC and the Company, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Majority Member Vote” means the affirmative vote by both:  (a) holders of
Common Units representing a majority of all the Common Units then issued and
outstanding and (b) each Founding Member.

 

“Management Services Agreement” means the Management Services Agreement, dated
as of February 13, 2007, by and between the Company and NCM Inc., as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Manager” has the meaning set forth in Section 4.1 of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Marquee Holdings” means Marquee Holdings Inc. or its successor or any Person
that wholly-owns Marquee Holdings, directly or indirectly, in the future.

 

“Member” means each Person that becomes a member, as contemplated in the LLC
Act, of the Company in accordance with the provisions of this Agreement and has
not ceased to be a Member as provided in Section 3.1(d) of this Agreement, and
each of such Member’s transferees, if applicable.

 

“Member Information” has the meaning set forth in Section 10.3(c) of this
Agreement.

 

“NCM Inc.” has the meaning set forth in the Recitals of this Agreement.

 

“NCM Inc. Redemption Price” means the arithmetic average of the volume weighted
average prices for a share of NCM Inc. common stock on the principal United
States securities exchange or automated or electronic quotation system on which
NCM Inc. common stock trades, as reported by Bloomberg, L.P., or its successor,
for each of the three (3) consecutive full Trading Days ending on and including
the last full Trading Day immediately prior to the Redemption Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the NCM Inc. common stock. If the NCM Inc.
common stock no longer trades on a securities exchange or automated or
electronic quotation system, then a majority of the Independent Directors of NCM
Inc. shall determine the NCM Inc. Redemption Price in good faith.

 

“NCN” has the meaning set forth in the Recitals of this Agreement.

 

“Net Income” or “Net Losses”, as appropriate, means, for any period, the taxable
income or tax loss of the Company for such period for federal income tax
purposes, as determined in accordance with the accounting method used by the
Company for federal income tax purposes, taking into account any separately
stated tax items and increased by the amount of any tax-exempt income of the
Company during such period and decreased by the amount of any Code Section
705(a)(2)(B) expenditures (within the meaning of Treasury Regulations Section
1.704-1(b)(2)(iv)(i)) of the Company; provided, however, that (i) Net Income or
Net Losses of the Company shall be computed without regard to the amount of any
items of gross income, gain, loss or deduction that are specifically allocated
pursuant to Section 6.4(b), and (ii) in determining Net Income or Net Losses of
the Company, any amounts paid under the Management Services Agreement and any
amounts paid under the Exhibitor Services Agreements shall be treated as
payments to a non-Member under Code Section 707. In the event that the Capital
Accounts are adjusted pursuant to an adjustment to the Carrying Value of an
asset of the Company or as otherwise provided for in this Agreement, the Net
Income or Net Losses of the Company (and the constituent items of income, gain,
loss and deduction) realized thereafter shall be computed in accordance with the
principles of Treasury Regulations Section 1.704-1(b)(2)(iv)(g). If the Carrying
Value of an asset is adjusted, such asset shall be treated as having been sold
for its fair market value and any deemed gain or loss shall be taken into
account in determining Net Income or Net Losses.

 

11

--------------------------------------------------------------------------------


 

“Nominating Committee” has the meaning set forth in Section 1.1 of the Director
Designation Agreement.

 

“Nonrecourse Debt” means any Company liability to the extent that no Member or
related person bears the economic risk of loss for such liability under Section
1.752-2 of the Treasury Regulations.

 

“Options” means options, issued under the NCM Inc. Equity Incentive Plan, to
acquire common stock or other equity equivalents of NCM Inc.

 

“Original Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Over-Allotment Option” has the meaning set forth in Section 3.4(c) of this
Agreement.

 

“Over-Allotment Unit Purchase” has the meaning set forth in Section 3.4(c) of
this Agreement.

 

“Partner Nonrecourse Debt” means any Company liability to the extent such
liability is nonrecourse for purposes of Section 1.1001-2 of the Treasury
Regulations with respect to which a Member (or related person within the meaning
of Section 1.752-4(b) of the Treasury Regulations) bears the economic risk of
loss under Section 1.752-2 of the Treasury Regulations because, for example, the
Member or related person is a creditor or guarantor with respect to such
liability.

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Section
l.704-2(i)(2) of the Treasury Regulations and, as provided therein, shall
generally be the amount, with respect to each Partner Nonrecourse Debt, equal to
the Partnership Minimum Gain that would result if such Partner Nonrecourse Debt
were treated as a Nonrecourse Debt.

 

“Partnership Minimum Gain” has the meaning set forth in Section 1.704-2(b)(2) of
the Treasury Regulations and, as provided therein, shall generally be determined
by computing, for each Nonrecourse Debt of the Company, any Net Income the
Company would realize if it disposed of the property subject to that liability
for no consideration other than full satisfaction of the liability and then
aggregating the separate amounts of Net Income so computed.

 

“Percentage Interest” means, with respect to any Member at any time, the
percentage represented by a fraction, the numerator of which is the number of
Common Units owned by such Member, and the denominator of which is the aggregate
number of Common Units then outstanding, as shall be adjusted in accordance with
Sections 3.4(f), 3.4(g), 3.5 and 9.1, and as otherwise provided in this
Agreement.

 

“Permitted Transferee” means (i) in the case of any Member and any Permitted
Transferee of any Member, an Affiliate of such Member or Permitted Transferee,
or (ii) in the case of any Founding Member and any Permitted Transferee of a
Founding Member, a non-Affiliate of such Founding Member or Permitted Transferee
if more than 50% of the non-

 

12

--------------------------------------------------------------------------------


 

Affiliate’s general voting power is owned directly or indirectly through one or
more entities that are the same entities that own 50% or more of the general
voting power of the Ultimate Parent of such Founding Member.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

 

“Preferred Distribution” has the meaning set forth in Section 3.4(e) of this
Agreement.

 

“Preferred Unit” means Units having the rights described in Section 3.4(e) of
this Agreement.

 

“Preferred Unit Amount” has the meaning set forth in Section 3.4(e) of this
Agreement.

 

“Preferred Unit Indebtedness” has the meaning set forth in Section 3.4(e) of
this Agreement.

 

“Proprietary Information” means all Intellectual Property, including but not
limited to information of a technological or business nature, whether written or
oral and if written, however produced or reproduced, received by or otherwise
disclosed to the receiving party from or by the disclosing party that is marked
proprietary or confidential or bears a marking of like import, or that the
disclosing party states is to be considered proprietary or confidential, or that
a reasonable person would consider proprietary or confidential under the
circumstances of its disclosure.

 

“RCM” means Regal CineMedia Corporation, a Virginia corporation, or its
successor.

 

“Redeemed Units” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Redeemed Units Equivalent” means the product of (i) the Share Settlement, times
(ii) the NCM Inc. Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 9.1(a) of this
Agreement.

 

“Redemption Date” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Redemption Notice” has the meaning set forth in Section 9.1(a) of this
Agreement.

 

“Redemption Right” has the meaning set forth in Section 9.1(a)  of this
Agreement.

 

13

--------------------------------------------------------------------------------


 

“REG” means Regal Entertainment Group or its successor or any Person that
wholly-owns REG, directly or indirectly, in the future.

 

“Regal” has the meaning set forth in the Recitals of this Agreement or its
successor.

 

“Regal Cinemas” means Regal Cinemas, Inc., a Tennessee corporation, or its
successor.

 

“Regal Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Regulatory Allocations” has the meaning set forth in Section 6.4(c) of this
Agreement.

 

“Retraction Notice” has the meaning set forth in Section 9.1(b) of this
Agreement.

 

“Revolving Credit Facility” has the meaning set forth in Section 1.1 of the
Senior Credit Facility, and any refinancing thereof.

 

“Second Amended Agreement” has the meaning set forth in the Recitals of this
Agreement or its successor.

 

“Second Amendment” has the meaning set forth in the Recitals of this Agreement
or its successor.

 

“Section 704(c) Property” means any asset of the Company if the Carrying Value
of such asset differs from its adjusted tax basis.

 

“Senior Credit Facility” means the Credit Agreement, dated as of February 13,
2007, by and among the Company, the several banks and other financial
institutions or entities from time to time that are parties thereto, Lehman
Brothers Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers,
JPMorgan Chase Bank, N.A., as syndication agent, Credit Suisse (USA) LLC and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and Lehman
Commercial Paper Inc., as administrative agent, as amended, modified or
supplemented from time to time and any extension, refunding, refinancing or
replacement (in whole or in part) thereof.

 

“Services” has the meaning set forth in Article 1 of the Exhibitor Services
Agreements.

 

“Share Settlement” means a number of shares of NCM Inc. common stock equal to
the number of Redeemed Units.

 

“Software License Agreement” means the Second Amended and Restated Software
License Agreement, dated of even date herewith, by and among the Company, RCM,

 

14

--------------------------------------------------------------------------------


 

AMC and Cinemark USA, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Subscription Agreement” has the meaning set forth in the Recitals of this
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is at the time beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own
at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Persons performing such
functions) or act as the general partner or managing member of such other
Person.

 

“Tax Distribution Amount” means the product of (i) the Applicable Tax Rate,
times (ii) the estimated or actual taxable income of the Company, as determined
for federal income tax purposes, for the period to which the Tax Distribution
Amount relates.

 

“Tax Matters Member” has the meaning set forth in Section 6.2 of this Agreement.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of
February 13, 2007, by and among the Company, NCM Inc., all of the Founding
Members, Regal Cinemas and Cinemark USA, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Tax Receivable Distribution Amount” means the sum of (i) the amount that NCM
Inc. is obligated to pay to the Founding Members pursuant to Section 3.01 of the
Tax Receivable Agreement, plus (ii) the amount that NCM Inc. is obligated to
contribute to the Company pursuant to Section 5.1(b) of this Agreement, both for
the period to which the Tax Receivable Distribution Amount relates.

 

“TEFRA Election” means the election under Code Section 6231(a)(1)(B)(ii) and
Treasury Regulations Section 301.6231(a)(1)-1(b) to have the provisions of
subchapter C of chapter 63 of the Code and the corresponding Treasury
Regulations apply with respect to the Company.

 

“Third Amendment” has the meaning set forth in the Recitals of this Agreement or
its successor.

 

“Trading Day” means a day on which the principal United States securities
exchange on which NCM Inc. common stock is listed or admitted to trading, or the
NASDAQ

 

15

--------------------------------------------------------------------------------


 

Stock Market if NCM Inc. common stock is not listed or admitted to trading on
any such securities exchange, as applicable, is open for the transaction of
business (unless such trading shall have been suspended for the entire day).

 

“Transfer” (including the terms “Transferred” and “Transferring”) means,
directly or indirectly, to sell, transfer, give, exchange, bequest, assign,
pledge, encumber, hypothecate or otherwise dispose of, either voluntarily or
involuntarily (including (i) except as provided in clause (a) below, the direct
or indirect Change of Control of any Member or Permitted Transferee (or any
direct or indirect holder of equity in a Member or Permitted Transferee), and
(ii) upon the foreclosure under any pledge or hypothecation permitted by clause
(b) below that results in a change of title), any Equity Interests in the
Company or other assets beneficially owned by a Person or any interest in any
Equity Interests in the Company or other assets beneficially owned by a Person.
Notwithstanding the foregoing:  (a) the Change of Control of an ESA Party or its
stockholders shall not be deemed to be a Transfer hereunder, and (b) a bona fide
pledge of the Units or other Equity Interests in the Company by any Member or
its Affiliates shall not be deemed to be a Transfer hereunder.

 

“Transferring Member” has the meaning set forth in Section 8.1(a) of this
Agreement.

 

“Treasury Regulations” means the federal income tax regulations, including any
temporary regulations, promulgated under the Code, as such Treasury Regulations
may be amended from time to time. Any and all references herein to specific
provisions of the Treasury Regulations shall be deemed to refer to any
corresponding successor provisions.

 

“Ultimate Parent” means (i) Marquee Holdings in the case of AMC, (ii) Cinemark
in the case of Cinemark Media, and (iii) REG in the case of Regal.

 

“Underwriters” has the meaning set forth in Section 1.1 of the Unit Purchase
Agreement.

 

“Underwriting Agreement” has the meaning set forth in Section 1.1 of the Unit
Purchase Agreement.

 

“Unit” means a fractional share of the Interests (other than Preferred Units) of
all Members issued in accordance with the terms of this Agreement. The number of
Units outstanding and the holders thereof shall be set forth on Exhibit A, as
such may be amended from time to time in accordance with this Agreement.

 

“Unit Purchase Agreement” means the Unit Purchase Agreement, dated as of January
23, 2007, by and among NCM Inc., the AMC Founding Member, the Cinemark Founding
Member and the Regal Founding Member, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Unvested NCM Inc. Shares” means shares of NCM Inc. common stock issued pursuant
to the Equity Incentive Plan that are not Vested NCM Inc. Shares.

 

16

--------------------------------------------------------------------------------


 

“Vested NCM Inc. Shares” has the meaning set forth in Section 3.5(c)(ii) of this
Agreement.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary which is 100% owned
directly or indirectly by such Person.

 

1.2          Other Definitional Provisions; Interpretation.

 


(A)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT WILL REFER TO THIS AGREEMENT AS A WHOLE,
INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO, AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT. ARTICLES, SECTION AND SUBSECTION REFERENCES ARE TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(B)           THE WORDS “INCLUDE” AND “INCLUDING” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”.


 


(C)           THE TITLES AND HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND WILL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
OR INTERPRETATION OF THIS AGREEMENT.


 


(D)           THE MEANINGS GIVEN TO CAPITALIZED TERMS DEFINED HEREIN WILL BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS. WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.


 

ARTICLE 2



FORMATION

 

2.1          Formation; Qualification.

 


(A)           A CERTIFICATE OF FORMATION OF THE COMPANY (THE “CERTIFICATE”) HAS
BEEN EXECUTED BY AN AUTHORIZED PERSON AND WAS FILED WITH THE SECRETARY OF STATE
OF THE STATE OF DELAWARE ON MARCH 29, 2005, TO FORM ON SUCH DATE THE COMPANY AS
A LIMITED LIABILITY COMPANY PURSUANT TO THE LLC ACT. THE RIGHTS, DUTIES AND
LIABILITIES OF THE MEMBERS SHALL BE AS PROVIDED IN THE LLC ACT, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.


 


(B)           THE COMPANY SHALL BE QUALIFIED OR REGISTERED UNDER FOREIGN LIMITED
LIABILITY COMPANY STATUTES OR ASSUMED OR FICTITIOUS NAME STATUTES OR SIMILAR
LAWS IN ANY JURISDICTION IN WHICH THE COMPANY OWNS PROPERTY OR TRANSACTS
BUSINESS TO THE EXTENT, IN THE JUDGMENT OF THE MANAGER, SUCH QUALIFICATION OR
REGISTRATION IS NECESSARY OR ADVISABLE IN ORDER TO PROTECT THE LIMITED LIABILITY
OF THE MEMBERS OR TO PERMIT THE COMPANY LAWFULLY TO OWN PROPERTY OR TRANSACT
BUSINESS. THE MANAGER SHALL, TO THE EXTENT NECESSARY IN THE JUDGMENT OF THE
MANAGER, MAINTAIN THE COMPANY’S GOOD STANDING IN EACH SUCH JURISDICTION.


 


(C)           THE MANAGER AND ANY PERSON TO WHOM THE MANAGER DELEGATES AUTHORITY
UNDER THIS AGREEMENT SHALL BE AN “AUTHORIZED PERSON” WITHIN THE MEANING OF
§ 18-204(A) OF THE LLC ACT, AND SHALL HAVE THE POWER AND AUTHORITY TO EXECUTE,
FILE AND PUBLISH ANY CERTIFICATES, NOTICES, STATEMENTS OR OTHER DOCUMENTS (AND
ANY AMENDMENTS OR RESTATEMENTS THEREOF) NECESSARY

 

17

--------------------------------------------------------------------------------


 


TO PERMIT THE COMPANY TO CONDUCT BUSINESS AS A LIMITED LIABILITY COMPANY IN EACH
JURISDICTION WHERE THE COMPANY ELECTS TO DO BUSINESS.


 

2.2          Name. The name of the limited liability company formed by the
filing of the Certificate is “National CineMedia, LLC.”  However, the business
of the Company may be conducted upon compliance with all applicable laws under
any other name designated by the Manager.

 

2.3          Term. The term of the Company has commenced as of the date of
filing the Certificate and will continue in perpetuity; provided that the
Company may be dissolved in accordance with the provisions of this Agreement or
by the LLC Act.

 

2.4          Headquarters Office. The Company’s headquarters office shall
initially be located in Centennial, Colorado. The Manager may determine to open,
close or move any office at any time in its absolute discretion.

 

2.5          Registered Agent and Office. The address of the Company’s
registered office in the State of Delaware is Corporation Trust Center, 1209
Orange Street, City of Wilmington, County of New Castle, Delaware 19801. The
name of the Company’s registered agent at such address is Corporation Trust
Company. The Manager may at any time designate another registered agent or
registered office or both.

 

2.6          Purposes. The purpose of the Company is to:

 


(A)           OPERATE AND MAINTAIN A DIGITAL CONTENT NETWORK (“DCN”) THAT IS
ABLE TO DISTRIBUTE ADVERTISING, MARKETING, PROMOTIONAL AND OTHER DIGITAL CONTENT
FOR DISPLAY ON THEATRE SCREENS AND VIDEO DISPLAY MONITORS IN THEATRES ON A
WORLDWIDE BASIS AND THAT, AMONG OTHER THINGS, WILL COMPETE WITH ALL AREAS AND
FORMS OF MEDIA (INCLUDING CABLE AND TELEVISION BROADCASTERS), ADVERTISING,
MARKETING, PROMOTIONAL AND/OR ANY DISTRIBUTION OF DIGITAL CONTENT VIA ANY MEDIA
FORMAT ON A WORLDWIDE BASIS;


 


(B)           PROVIDE ADVERTISING, MARKETING AND PROMOTIONAL ACTIVITIES ON
BEHALF OF ANY PERSON INVOLVED IN THE BUSINESS OF EXHIBITING THEATRICAL MOTION
PICTURES, INCLUDING, BUT NOT LIMITED TO, THE FOUNDING MEMBERS AND THEIR
AFFILIATES (INCLUDING THE SERVICES AS SET FORTH IN THE EXHIBITOR SERVICES
AGREEMENTS) WHETHER DISPLAYED OVER THE DCN, AS NON-DIGITAL CONTENT FOR DISPLAY
ON NON-DIGITAL THEATRE SCREENS, THROUGH LOBBY OR OTHER IN-THEATRE PROMOTIONS, OR
THROUGH SPONSORSHIPS OF SPECIAL EVENTS; AND


 


(C)           ENGAGE IN ALL ACTIVITIES AND TRANSACTIONS IN FURTHERANCE OF THE
FOREGOING PURPOSES (COLLECTIVELY, THE “JOINT VENTURE PURPOSES”).


 

2.7          Powers. The Company shall have the power and authority to take any
and all actions necessary, appropriate, desirable, advisable, incidental or
convenient to, or for the furtherance of, the Joint Venture Purposes, alone or
with other Persons.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 3



MEMBERS AND INTERESTS

 

3.1          Members.

 


(A)           AMC, REGAL AND CINEMARK WERE PREVIOUSLY ADMITTED AS MEMBERS TO THE
COMPANY SUBJECT TO THE SECOND AMENDED AGREEMENT. UPON THE EXECUTION OF THIS
AGREEMENT, NCM INC. SHALL BE ADMITTED TO THE COMPANY AS A MEMBER. FOLLOWING THE
COMMON UNIT PURCHASE AND OVER-ALLOTMENT UNIT PURCHASE, EACH PERSON NAMED AS A
MEMBER ON EXHIBIT A HERETO ON THE DATE HEREOF SHALL BE DEEMED TO OWN THE NUMBER
OF COMMON UNITS AND PREFERRED UNITS SPECIFIED IN EXHIBIT A.


 


(B)           EXHIBIT A HERETO CONTAINS THE NAME, ADDRESS AND NUMBER OF COMMON
UNITS AND PREFERRED UNITS OWNED BY EACH MEMBER AS OF THE DATE HEREOF FOLLOWING
THE COMMON UNIT PURCHASE AND OVER-ALLOTMENT UNIT PURCHASE AND IMMEDIATELY PRIOR
TO THE PREFERRED DISTRIBUTION. THE COMPANY SHALL REVISE EXHIBIT A (I) FROM TIME
TO TIME TO REFLECT THE ISSUANCE, CONVERSION OR TRANSFER OF UNITS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND OTHER MODIFICATIONS TO OR CHANGES IN THE
INFORMATION SET FORTH THEREIN, AND (II) IN ACCORDANCE WITH SECTIONS 3.4(F), 3.5
AND 9.1. ANY AMENDMENT OR REVISION TO EXHIBIT A OR TO THE COMPANY’S RECORDS AS
CONTEMPLATED BY THIS AGREEMENT TO REFLECT INFORMATION REGARDING MEMBERS OR UNDER
SECTION 3.4(F), 3.5 OR 9.1 SHALL BE DEEMED TO AMEND THIS AGREEMENT, BUT SHALL
NOT REQUIRE THE APPROVAL OF THE MANAGER OR ANY MEMBER.


 


(C)           ONE OR MORE ADDITIONAL PERSONS MAY BE ADMITTED AS A MEMBER OF THE
COMPANY ONLY UPON (I) AN ISSUANCE OF UNITS PURSUANT TO SECTION 3.4(F) OR 3.5
OR A TRANSFER OF UNITS PURSUANT TO ARTICLE 8, AND (II) THE EXECUTION AND
DELIVERY BY SUCH PERSON OF A COUNTERPART TO THIS AGREEMENT OR OTHER WRITTEN
AGREEMENT, IN A FORM SATISFACTORY TO THE MANAGER, TO BE BOUND BY ALL THE TERMS
AND CONDITIONS OF THIS AGREEMENT. UPON SUCH EXECUTION, THE COMPANY SHALL AMEND
EXHIBIT A AND SHALL AMEND THIS AGREEMENT AS THE MANAGER MAY REASONABLY DETERMINE
IS NECESSARY, TO REFLECT THE ADMISSION OF SUCH PERSON AS A MEMBER AND SUCH OTHER
INFORMATION OF SUCH PERSON AS INDICATED IN EXHIBIT A. UNLESS ADMITTED TO THE
COMPANY AS A MEMBER AS PROVIDED IN THIS SECTION 3.1 OR SECTION 8.2, NO PERSON
IS, OR WILL BE CONSIDERED TO BE, A MEMBER.


 


(D)           SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 3.1 AND
SECTION 8.2, EACH PERSON THAT HOLDS ONE OR MORE UNITS IN COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT SHALL BE A MEMBER. A MEMBER WILL CEASE TO BE A MEMBER
WHEN SUCH PERSON CEASES TO OWN ANY UNITS IN THE COMPANY, IN WHICH CASE EXHIBIT A
SHALL BE AMENDED TO REFLECT THAT SUCH PERSON IS NO LONGER A MEMBER.


 


(E)           EXCEPT AS PROVIDED IN THE LLC ACT, IN NO EVENT SHALL ANY MEMBER
(OR ANY FORMER MEMBER), BY REASON OF ITS STATUS AS A MEMBER (OR FORMER MEMBER),
HAVE ANY LIABILITY FOR (I) THE DEBTS, DUTIES OR ANY OTHER OBLIGATIONS OF THE
COMPANY, (II) THE REPAYMENT OF ANY CAPITAL CONTRIBUTION OF ANY OTHER MEMBER OR
(III) ANY ACT OR OMISSION OF ANY OTHER MEMBER.


 


(F)            IF A FOUNDING MEMBER AND ONE OR MORE OF ITS TRANSFEREES (WHICH
HAVE THE RIGHTS AND POWERS OF A FOUNDING MEMBER UNDER SECTION 8.2(C)) HOLD
COMMON UNITS IN THE

 

19

--------------------------------------------------------------------------------


 


COMPANY AT THE SAME TIME, SUCH FOUNDING MEMBER AND TRANSFEREES SHALL DESIGNATE
ONE OF THEM TO ACT ON BEHALF OF ALL OF THEM AND VOTE ALL OF THEIR COMMON UNITS
WITH RESPECT TO ANY MATTER REQUIRING APPROVAL OF THE FOUNDING MEMBERS.


 

3.2          Meeting of Members.

 


(A)           ANNUAL MEETING. SUBJECT TO SECTION 3.2(G), AN ANNUAL MEETING OF
MEMBERS SHALL BE HELD ON SUCH DATE AND AT SUCH TIME AS (I) SHALL BE DESIGNATED
FROM TIME TO TIME BY THE MANAGER, BUT NO LESS OFTEN THAN ONCE DURING EACH
CALENDAR YEAR, AND (II) STATED IN THE NOTICE OF THE MEETING, AT WHICH MEETING
THE MEMBERS ENTITLED TO VOTE SHALL TRANSACT SUCH BUSINESS AS MAY PROPERLY BE
BROUGHT BEFORE THE MEETING. AT EACH ANNUAL MEETING OF THE MEMBERS (I) THE
MANAGER SHALL DISCUSS THE MATTERS AND AFFAIRS OF THE COMPANY, AND (II) THE
MEMBERS SHALL ADDRESS SUCH OTHER MATTERS AS MAY BE RAISED AT THE MEETING BY THE
MEMBERS OR MANAGER.


 


(B)           SPECIAL MEETINGS. A SPECIAL MEETING OF MEMBERS, FOR ANY PURPOSE OR
PURPOSES, MAY BE CALLED BY THE MANAGER AND SHALL BE CALLED BY THE MANAGER UPON
THE RECEIPT BY THE MANAGER OF THE WRITTEN REQUEST OF ANY MEMBER. SUCH REQUEST
SHALL STATE THE PURPOSE OR PURPOSES OF THE PROPOSED MEETING.


 


(C)           PLACE AND CONDUCT OF MEETINGS. MEETINGS OF THE MEMBERS SHALL BE
HELD AT SUCH TIME AND PLACE, EITHER WITHIN OR WITHOUT THE STATE OF DELAWARE, AS
SHALL BE DESIGNATED FROM TIME TO TIME BY THE MANAGER AND STATED IN THE NOTICE OF
THE MEETING OR IN A DULY EXECUTED WAIVER OF NOTICE THEREOF. ALL MEETINGS SHALL
BE CONDUCTED BY SUCH PERSON AS THE MANAGER MAY APPOINT PURSUANT TO SUCH RULES
FOR THE CONDUCT OF THE MEETING AS THE MANAGER OR SUCH OTHER PERSON DEEMS
APPROPRIATE. SUCH MEETINGS MAY BE HELD IN PERSON, BY TELECONFERENCE OR BY ANY
OTHER REASONABLE MEANS, IN EACH CASE AT THE DISCRETION OF THE MANAGER.


 


(D)           NOTICE OF MEETINGS. WRITTEN NOTICE OF AN ANNUAL MEETING OR SPECIAL
MEETING STATING THE PLACE, DATE, AND HOUR OF THE MEETING AND IN THE CASE OF A
SPECIAL MEETING, THE PURPOSE OR PURPOSES FOR WHICH THE MEETING IS CALLED, SHALL
BE GIVEN NOT LESS THAN FIVE CALENDAR DAYS NOR MORE THAN 60 CALENDAR DAYS BEFORE
THE DATE OF THE MEETING TO EACH MEMBER ENTITLED TO VOTE AT SUCH MEETING, UNLESS
WAIVED BY EACH SUCH MEMBER.


 


(E)           QUORUM. THE PRESENCE OF BOTH (A) THE HOLDERS OF A MAJORITY OF ALL
THE COMMON UNITS THEN ISSUED AND OUTSTANDING AND ENTITLED TO VOTE THEREAT AND
(B) EACH FOUNDING MEMBER, WHETHER IN PERSON OR REPRESENTED BY A VALID WRITTEN
PROXY, SHALL CONSTITUTE A QUORUM AT ALL MEETINGS OF THE MEMBERS FOR THE
TRANSACTION OF BUSINESS. IF, HOWEVER, SUCH QUORUM SHALL NOT BE PRESENT OR
REPRESENTED AT ANY MEETING OF THE MEMBERS, THE MEMBERS ENTITLED TO VOTE THEREAT,
PRESENT IN PERSON OR REPRESENTED BY PROXY, SHALL HAVE POWER TO ADJOURN THE
MEETING FROM TIME TO TIME, WITHOUT NOTICE OTHER THAN ANNOUNCEMENT AT THE
MEETING, UNTIL A QUORUM SHALL BE PRESENT OR REPRESENTED.


 


(F)            VOTING. ALL MATTERS SUBMITTED TO THE VOTE OF THE MEMBERS SHALL BE
DECIDED BY A MAJORITY MEMBER VOTE. SUCH VOTES MAY BE CAST IN PERSON OR BY VALID
WRITTEN PROXY, BUT NO PROXY SHALL BE VOTED AFTER THREE YEARS FROM ITS DATE,
UNLESS SUCH PROXY PROVIDES FOR A LONGER PERIOD.

 

20

--------------------------------------------------------------------------------


 


(G)           ACTION BY CONSENT. ANY CONSENT REQUIRED HEREIN OR ACTION REQUIRED
TO BE TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF MEMBERS, OR ANY ACTION WHICH MAY
BE TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF SUCH MEMBERS, MAY BE TAKEN WITHOUT
A MEETING, WITHOUT A VOTE, WITHOUT PRIOR WRITTEN NOTICE AND WITH A CONSENT OR
CONSENTS IN WRITING SIGNED BY MEMBERS WHO ARE HOLDERS OF OUTSTANDING COMMON
UNITS HAVING NOT LESS THAN THE MINIMUM NUMBER OF VOTES THAT WOULD BE NECESSARY
TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT WHICH ALL COMMON UNITS ENTITLED
TO VOTE THEREON WERE PRESENT AND VOTED. PROMPT NOTICE OF THE TAKING OF THE
ACTION WITHOUT A MEETING BY LESS THAN UNANIMOUS WRITTEN CONSENT SHALL BE GIVEN
TO THOSE MEMBERS WHO ARE HOLDERS OF COMMON UNITS AND WHO HAVE NOT CONSENTED IN
WRITING; PROVIDED THAT THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF THE ACTION TAKEN BY SUCH WRITTEN CONSENT.


 

3.3          Certain Duties and Obligations of the Members. The Company shall be
a partnership only for income tax purposes and this Agreement shall not be
deemed to create a partnership, joint venture, agency or other relationship
among the Members creating fiduciary or quasi-fiduciary duties or similar duties
and obligations or to subject the Members to joint and several or vicarious
liability or to impose any duty, obligation or liability that would arise
therefrom with respect to any or all of the Members or their Affiliates. Except
as otherwise provided in this Agreement, no Member shall have any authority to
act for, bind, commit or assume any obligation or responsibility on behalf of
the Company, its properties or any other Member. No Member, in its capacity as a
Member under this Agreement, shall be responsible or liable for any Indebtedness
or obligation of another Member. The Company shall not be responsible or liable
for any Indebtedness or obligation of any Member, incurred either before or
after the execution and delivery of this Agreement by such Member, except as to
those responsibilities, liabilities, Indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement, the Contribution and
Unit Holders Agreement, the Contribution Agreement and the LLC Act.

 

3.4          Units.

 


(A)           RECAPITALIZATION. PURSUANT TO THE THIRD AMENDMENT (I) EACH CLASS A
UNIT THAT WAS ISSUED AND OUTSTANDING UNDER THE FIRST AMENDED AGREEMENT, AS
AMENDED BY THE FIRST AMENDMENT AND THE SECOND AMENDMENT, WAS SPLIT INTO 44,291
CLASS A UNITS, AND (II) FOLLOWING THE SPLIT OF CLASS A UNITS DESCRIBED IN THE
PRECEDING CLAUSE (I), EACH ISSUED AND OUTSTANDING CLASS A UNIT WAS RECAPITALIZED
INTO ONE (1) COMMON UNIT AND ONE (1) PREFERRED UNIT.


 


(B)           COMMON UNIT PURCHASE. IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT (I) NCM INC. IS MAKING ITS REQUIRED CAPITAL CONTRIBUTION TO THE
COMPANY AS SET FORTH IN THE SUBSCRIPTION AGREEMENT, AND (II) IN EXCHANGE FOR NCM
INC.’S CAPITAL CONTRIBUTION, THE COMPANY IS ISSUING TO NCM INC. 38,000,000
COMMON UNITS (COLLECTIVELY, THE “COMMON UNIT PURCHASE”).


 


(C)           OVER-ALLOTMENT UNIT PURCHASE. PURSUANT TO THE TERMS OF THE UNIT
PURCHASE AGREEMENT, THE FOUNDING MEMBERS HAVE AGREED TO SELL TO NCM INC. A
NUMBER OF COMMON UNITS EQUAL TO THE NUMBER OF SHARES OF NCM INC. COMMON STOCK
SOLD TO THE UNDERWRITERS PURSUANT TO THE UNDERWRITERS’ OPTION TO PURCHASE AN
ADDITIONAL 4,000,0000 SHARES OF NCM INC. COMMON STOCK UNDER THE UNDERWRITING
AGREEMENT (THE “OVER-ALLOTMENT OPTION”). IN CONNECTION WITH THE UNDERWRITERS
EXERCISE OF THE OVER-ALLOTMENT OPTION FOR 4,000,000 SHARES OF NCM INC.

 

21

--------------------------------------------------------------------------------


 


COMMON STOCK ON THE DATE OF THIS AGREEMENT AND IMMEDIATELY FOLLOWING THE COMMON
UNIT PURCHASE, EACH FOUNDING MEMBER HEREBY SELLS, CONVEYS, TRANSFERS AND ASSIGNS
TO NCM INC. THE NUMBER OF COMMON UNITS, IN EXCHANGE FOR THE CASH CONSIDERATION,
SET FORTH OPPOSITE SUCH FOUNDING MEMBER’S NAME ON EXHIBIT B HERETO (THE
“OVER-ALLOTMENT UNIT PURCHASE”). THE MEMBERS HEREBY ACKNOWLEDGE AND AGREE THAT
NCM INC. SHALL HAVE ALL OF THE RIGHTS OF A MEMBER (BUT NOT A FOUNDING MEMBER)
WITH RESPECT TO THE COMMON UNITS PURCHASED PURSUANT TO THE OVER-ALLOTMENT UNIT
PURCHASE.

 


(D)           COMMON UNITS. THE COMMON UNITS SHALL CONSIST OF EQUAL WHOLE,
FRACTIONAL UNITS INTO WHICH INTERESTS IN THE COMPANY SHALL BE DIVIDED. THE
COMMON UNITS SHALL BE ENTITLED TO SHARE IN DISTRIBUTIONS AND ALLOCATIONS AS
PROVIDED IN SECTIONS 5.4, 6.4 AND 7.3, AND AS OTHERWISE PROVIDED IN THIS
AGREEMENT. THE TOTAL NUMBER OF AUTHORIZED COMMON UNITS THAT THE COMPANY IS
ENTITLED TO ISSUE IS 120,000,000.


 


(E)           PREFERRED UNITS; PREFERRED DISTRIBUTION. IN CONNECTION WITH THE
EXECUTION OF THIS AGREEMENT AND IMMEDIATELY FOLLOWING THE COMMON UNIT PURCHASE,
THE OVER-ALLOTMENT UNIT PURCHASE AND THE COMPANY’S PAYMENT OF THE INITIAL ESA
MODIFICATION PAYMENT, THE COMPANY SHALL INCUR $725,000,000 OF TERM INDEBTEDNESS
PURSUANT TO THE SENIOR CREDIT FACILITY (THE “PREFERRED UNIT INDEBTEDNESS”) FOR
THE PURPOSE OF REDEEMING THE PREFERRED UNITS. THE TOTAL AMOUNT TO BE PAID IN
REDEMPTION AND COMPLETE SATISFACTION OF ALL OF THE ISSUED AND OUTSTANDING
PREFERRED UNITS SHALL BE $769,525,602 (THE “PREFERRED DISTRIBUTION”), DETERMINED
AS FOLLOWS (I) THE AMOUNT OF THE PREFERRED UNIT INDEBTEDNESS, LESS (II)
$15,250,000 (THE EXPENSES ASSOCIATED WITH THE PREFERRED UNIT INDEBTEDNESS), PLUS
(III) $59,775,602 (THE AMOUNT BY WHICH THE CAPITAL CONTRIBUTION MADE BY NCM INC.
TO THE COMPANY PURSUANT TO THE SUBSCRIPTION AGREEMENT EXCEEDS THE INITIAL ESA
MODIFICATION PAYMENT). THE 55,850,951 ISSUED AND OUTSTANDING PREFERRED UNITS
SHALL SHARE EQUALLY IN THE PREFERRED DISTRIBUTION AND EACH PREFERRED UNIT SHALL
BE ENTITLED TO RECEIVE $13.7782 (THE “PREFERRED UNIT AMOUNT”) IN REDEMPTION AND
COMPLETE SATISFACTION OF ALL AMOUNTS TO WHICH EACH PREFERRED UNIT IS ENTITLED
UNDER THIS SECTION 3.4(E). IN THE REDEMPTION OF THE PREFERRED UNITS, EACH
FOUNDING MEMBER SHALL RECEIVE A WHOLE DOLLAR AMOUNT EQUAL TO THE PRODUCT OF (X)
THE PREFERRED UNIT AMOUNT, TIMES (Y) THE NUMBER OF PREFERRED UNITS HELD BY SUCH
FOUNDING MEMBER. THE AMOUNT TO BE PAID TO EACH FOUNDING MEMBER IN REDEMPTION AND
COMPLETE SATISFACTION OF ALL OF SUCH FOUNDING MEMBER’S PREFERRED UNITS IS SET
FORTH ON EXHIBIT A. ALL OF THE ISSUED AND OUTSTANDING PREFERRED UNITS SHALL
AUTOMATICALLY TERMINATE AND CEASE TO BE OUTSTANDING ON PAYMENT OF THE PREFERRED
UNIT AMOUNT TO WHICH EACH PREFERRED UNIT IS ENTITLED UNDER THIS SECTION 3.4(E).


 


(F)            ADJUSTMENT OF COMMON UNITS. THE COMMON UNITS OF THE FOUNDING
MEMBERS AND THEIR AFFILIATES SHALL BE ADJUSTED FROM TIME TO TIME AS PROVIDED IN
THE COMMON UNIT ADJUSTMENT AGREEMENT, WHICH IS INCORPORATED HEREIN BY REFERENCE.


 


(G)           UNIT SPLITS, RATIOS AND OTHER UNIT ADJUSTMENTS. THE COMPANY SHALL
UNDERTAKE ALL ACTIONS, INCLUDING, WITHOUT LIMITATION, A RECLASSIFICATION,
DISTRIBUTION, DIVISION OR RECAPITALIZATION, WITH RESPECT TO THE COMMON UNITS, TO
MAINTAIN AT ALL TIMES A ONE-TO-ONE RATIO BETWEEN THE NUMBER OF COMMON UNITS
OWNED BY NCM INC. AND THE NUMBER OF OUTSTANDING SHARES OF NCM INC. COMMON STOCK,
DISREGARDING, FOR PURPOSES OF MAINTAINING THE ONE-TO-ONE RATIO, UNVESTED NCM
INC. SHARES, TREASURY STOCK, PREFERRED STOCK OR OTHER SECURITIES OF NCM INC.
THAT ARE NOT CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR COMMON STOCK OF
NCM INC. IN

 

22

--------------------------------------------------------------------------------


 


THE EVENT NCM INC. ISSUES, TRANSFERS FROM TREASURY STOCK OR REPURCHASES NCM INC.
COMMON STOCK IN A TRANSACTION NOT CONTEMPLATED IN THIS AGREEMENT, THE MANAGER
SHALL HAVE THE AUTHORITY TO TAKE ALL ACTIONS SUCH THAT, AFTER GIVING EFFECT TO
ALL SUCH ISSUANCES, TRANSFERS OR REPURCHASES, THE NUMBER OF OUTSTANDING COMMON
UNITS OWNED BY NCM INC. WILL EQUAL ON A ONE-FOR-ONE BASIS THE NUMBER OF
OUTSTANDING SHARES OF NCM INC. COMMON STOCK. IN THE EVENT NCM INC. ISSUES,
TRANSFERS FROM TREASURY STOCK OR REPURCHASES NCM INC. PREFERRED STOCK IN A
TRANSACTION NOT CONTEMPLATED IN THIS AGREEMENT, THE MANAGER SHALL HAVE THE
AUTHORITY TO TAKE ALL ACTIONS SUCH THAT, AFTER GIVING EFFECT TO ALL SUCH
ISSUANCES, TRANSFERS OR REPURCHASES, NCM INC. HOLDS MIRROR EQUITY INTERESTS IN
THE COMPANY WHICH (IN THE GOOD FAITH DETERMINATION BY THE MANAGER) ARE IN THE
AGGREGATE SUBSTANTIALLY EQUIVALENT TO THE OUTSTANDING NCM INC. PREFERRED STOCK.
THE COMPANY SHALL NOT UNDERTAKE ANY SUBDIVISION (BY ANY UNIT SPLIT, UNIT
DISTRIBUTION, RECLASSIFICATION, RECAPITALIZATION OR SIMILAR EVENT) OR
COMBINATION (BY REVERSE UNIT SPLIT, RECLASSIFICATION, RECAPITALIZATION OR
SIMILAR EVENT) OF THE UNITS THAT IS NOT ACCOMPANIED BY AN IDENTICAL SUBDIVISION
OR COMBINATION OF THE NCM INC. COMMON STOCK TO MAINTAIN AT ALL TIMES A
ONE-TO-ONE RATIO BETWEEN THE NUMBER OF COMMON UNITS OWNED BY NCM INC. AND THE
NUMBER OF OUTSTANDING SHARES OF NCM INC. COMMON STOCK, UNLESS SUCH ACTION IS
NECESSARY TO MAINTAIN AT ALL TIMES A ONE-TO-ONE RATIO BETWEEN THE NUMBER OF
COMMON UNITS OWNED BY NCM INC. AND THE NUMBER OF OUTSTANDING SHARES OF NCM INC.
COMMON STOCK AS CONTEMPLATED BY THE FIRST SENTENCE OF THIS SECTION 3.4(G).


 


(H)           CERTIFICATES; TRANSFER. COMMON UNITS SHALL BE EVIDENCED BY A
CERTIFICATE ISSUED BY THE COMPANY TO THE HOLDER THEREOF AND SUBSTANTIALLY IN THE
FORM OF EXHIBIT C ATTACHED HERETO. SUCH CERTIFICATES SHALL BE ENTERED IN THE
BOOKS OF THE COMPANY AS THEY ARE ISSUED, AND SHALL BE SIGNED BY A DULY
DESIGNATED OFFICER OF THE COMPANY AND MAY BE SEALED WITH THE COMPANY’S SEAL OR A
FACSIMILE THEREOF. UPON ANY TRANSFER PERMITTED UNDER THIS AGREEMENT (I) THE
TRANSFERRING MEMBER SHALL SURRENDER TO THE COMPANY A CERTIFICATE OR CERTIFICATES
REPRESENTING AT LEAST THE NUMBER OF COMMON UNITS BEING TRANSFERRED, AND (II) THE
COMPANY SHALL ISSUE (X) TO THE TRANSFEREE A CERTIFICATE FOR THE NUMBER OF COMMON
UNITS TRANSFERRED, AND (Y) TO THE TRANSFERRING MEMBER A CERTIFICATE REPRESENTING
THE REMAINING NUMBER OF COMMON UNITS EQUAL TO THE DIFFERENCE (IF ANY) BETWEEN
THE NUMBER OF COMMON UNITS EVIDENCED BY THE CERTIFICATE OR CERTIFICATES
SURRENDERED PURSUANT TO CLAUSE (I) AND THE NUMBER OF COMMON UNITS TRANSFERRED.
NO TRANSFER OF COMMON UNITS SHALL BE VALID AS AGAINST THE COMPANY EXCEPT UPON
SURRENDER TO AND CANCELLATION OF THE APPROPRIATE CERTIFICATE OR CERTIFICATES,
ACCOMPANIED BY AN ASSIGNMENT OR TRANSFER BY THE MEMBER, SUBJECT TO ANY
RESTRICTIONS ON TRANSFER CONTAINED IN THIS AGREEMENT. THE COMPANY MAY ISSUE A
NEW CERTIFICATE FOR COMMON UNITS IN PLACE OF ANY CERTIFICATE OR CERTIFICATES
PREVIOUSLY ISSUED BY IT, ALLEGED TO HAVE BEEN LOST OR DESTROYED, UPON THE MAKING
OF AN AFFIDAVIT OF THAT FACT, AND PROVIDING AN INDEMNITY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE MANAGER, BY THE PERSON CLAIMING THE CERTIFICATE
OR CERTIFICATES TO BE LOST OR DESTROYED.


 

3.5          Authorization and Issuance of Additional Units.

 


(A)           IN GENERAL. THE COMPANY SHALL ONLY BE PERMITTED TO ISSUE
ADDITIONAL UNITS OR OTHER EQUITY INTERESTS IN THE COMPANY TO THE PERSONS AND ON
THE TERMS AND CONDITIONS PROVIDED FOR IN SECTION 3.4 AND THIS SECTION 3.5. THE
MANAGER MAY CAUSE THE COMPANY TO ISSUE ADDITIONAL COMMON UNITS AUTHORIZED UNDER
THIS AGREEMENT AT SUCH TIMES AND UPON SUCH TERMS AS THE MANAGER SHALL DETERMINE.
THE MANAGER SHALL AMEND THIS AGREEMENT AS NECESSARY IN

 

23

--------------------------------------------------------------------------------


 


CONNECTION WITH THE ISSUANCE OF ADDITIONAL COMMON UNITS AND ADMISSION OF
ADDITIONAL MEMBERS UNDER THIS SECTION 3.5.


 


(B)           EXERCISE OF REDEMPTION RIGHT. IN CONNECTION WITH THE EXERCISE OF A
REDEEMING MEMBER’S REDEMPTION RIGHTS UNDER SECTION 9.1(A), NCM INC. SHALL
CONTRIBUTE TO THE COMPANY THE CONSIDERATION THE REDEEMING MEMBER IS ENTITLED TO
RECEIVE UNDER SECTION 9.1(B). NCM INC., AT ITS OPTION, SHALL DETERMINE WHETHER
TO CONTRIBUTE, PURSUANT TO SECTION 9.1(B), THE SHARE SETTLEMENT OR THE CASH
SETTLEMENT. UNLESS THE REDEEMING MEMBER HAS TIMELY DELIVERED A RETRACTION NOTICE
AS PROVIDED IN SECTION 9.1(B), ON THE REDEMPTION DATE (TO BE EFFECTIVE
IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE REDEMPTION DATE) (I) NCM INC.
SHALL MAKE ITS CAPITAL CONTRIBUTION TO THE COMPANY (IN THE FORM OF THE SHARE
SETTLEMENT OR THE CASH SETTLEMENT) REQUIRED UNDER THIS SECTION 3.5(B), AND
(II) THE COMPANY SHALL ISSUE TO NCM INC. A NUMBER OF COMMON UNITS EQUAL TO THE
NUMBER OF REDEEMED UNITS SURRENDERED BY THE REDEEMING MEMBER. THE TIMELY
DELIVERY OF A RETRACTION NOTICE SHALL TERMINATE ALL OF THE COMPANY’S AND NCM
INC.’S RIGHTS AND OBLIGATIONS UNDER THIS SECTION 3.5(B) ARISING FROM THE
REDEMPTION NOTICE.


 


(C)           EQUITY COMPENSATION ISSUED BY NCM INC.


 

(I)            IN CONNECTION WITH THE EXERCISE OF OPTIONS, NCM INC. SHALL HAVE
THE RIGHT TO ACQUIRE ADDITIONAL COMMON UNITS FROM THE COMPANY. NCM INC. SHALL
EXERCISE ITS RIGHTS UNDER THIS SECTION 3.5(C)(I) BY GIVING WRITTEN NOTICE (THE
“EQUITY COMPENSATION NOTICE”) TO THE COMPANY AND ALL MEMBERS FOLLOWING EXERCISE
OF THE OPTIONS. THE EQUITY COMPENSATION NOTICE SHALL SPECIFY THE NET NUMBER OF
SHARES OF NCM INC. COMMON STOCK ISSUED BY NCM INC. PURSUANT TO EXERCISE OF THE
OPTIONS. THE COMPANY SHALL ISSUE THE COMMON UNITS TO WHICH NCM INC. IS ENTITLED
UNDER SECTION 3.5(C)(I) WITHIN THREE (3) BUSINESS DAYS AFTER DELIVERY OF THE
EQUITY COMPENSATION NOTICE (TO BE EFFECTIVE IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON SUCH DATE). THE NUMBER OF ADDITIONAL COMMON UNITS THAT NCM INC.
SHALL BE ENTITLED TO RECEIVE UNDER THIS SECTION 3.5(C)(I) SHALL BE EQUAL TO THE
NET NUMBER OF SHARES OF NCM INC. COMMON STOCK ISSUED BY NCM INC. PURSUANT TO THE
EXERCISE OF THE OPTIONS. THE NET NUMBER OF SHARES OF NCM INC. COMMON STOCK
ISSUED BY NCM INC. PURSUANT TO EXERCISE OF THE OPTIONS SHALL BE EQUAL TO (I) THE
NUMBER OF SHARES OF NCM INC. COMMON STOCK WITH RESPECT TO WHICH THE OPTIONS WERE
EXERCISED, LESS (II) ANY SHARES OF NCM INC. COMMON STOCK TRANSFERRED TO OR
WITHHELD BY NCM INC. (E.G., IN CONNECTION WITH A STOCK SWAP OR OTHERWISE) IN
SATISFACTION OF THE EXERCISE PRICE OR TAXES PAYABLE AS A RESULT OF THE EXERCISE
OF THE OPTIONS. IN CONSIDERATION OF THE COMMON UNITS ISSUED BY THE COMPANY TO
NCM INC. UNDER THIS SECTION 3.5(C)(I), NCM INC. SHALL CONTRIBUTE TO THE COMPANY
THE CASH CONSIDERATION, IF ANY, RECEIVED BY NCM INC. IN EXCHANGE FOR THE NET
SHARES OF NCM INC. COMMON STOCK ISSUED PURSUANT TO EXERCISE OF THE OPTIONS. NCM
INC. SHALL CONTRIBUTE ANY CASH CONSIDERATION TO WHICH THE COMPANY IS ENTITLED
UNDER THIS SECTION 3.5(C)(I) ON THE SAME DATE (AND TO BE EFFECTIVE AS OF THE
SAME TIME) THAT THE COMPANY ISSUES THE COMMON UNITS TO NCM INC.

 

(II)           IN CONNECTION WITH THE GRANT OF NCM INC. COMMON STOCK PURSUANT TO
THE EQUITY INCENTIVE PLAN (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF
RESTRICTED AND NON-RESTRICTED NCM INC. COMMON STOCK, THE PAYMENT OF BONUSES IN
NCM INC. COMMON STOCK, THE ISSUANCE OF NCM INC. COMMON STOCK IN SETTLEMENT OF
STOCK APPRECIATION RIGHTS OR OTHERWISE), OTHER THAN THROUGH THE EXERCISE OF
OPTIONS AS CONTEMPLATED IN SECTION 3.5(C)(I), NCM INC. SHALL DELIVER AN EQUITY
COMPENSATION NOTICE TO THE COMPANY AND ALL MEMBERS FOLLOWING THE DATE ON

 

24

--------------------------------------------------------------------------------


 

WHICH SHARES OF SUCH NCM INC. COMMON STOCK ARE VESTED UNDER APPLICABLE LAW
(“VESTED NCM INC. SHARES”). THE EQUITY COMPENSATION NOTICE SHALL SPECIFY THE
NUMBER OF VESTED NCM INC. SHARES. WITHIN THREE (3) BUSINESS DAYS AFTER DELIVERY
OF THE EQUITY COMPENSATION NOTICE (TO BE EFFECTIVE IMMEDIATELY PRIOR TO THE
CLOSE OF BUSINESS ON SUCH DATE) (I) THE COMPANY SHALL (X) ISSUE TO NCM INC. A
NUMBER OF COMMON UNITS EQUAL TO THE NUMBER OF VESTED NCM INC. SHARES, AND (Y)
MAKE A SPECIAL DISTRIBUTION TO NCM INC. FROM AVAILABLE CASH (TO THE EXTENT SUCH
DISTRIBUTION IS NOT RESTRICTED UNDER SECTION 7.6(H) OF THE SENIOR CREDIT
FACILITY) IN RESPECT OF SUCH COMMON UNITS IN AN AMOUNT EQUAL TO ANY DIVIDENDS
PAID OR PAYABLE BY NCM INC. IN RESPECT OF SUCH VESTED NCM INC. SHARES, AND
(II) NCM INC. SHALL CONTRIBUTE TO THE COMPANY ANY CASH CONSIDERATION RECEIVED BY
NCM INC. IN RESPECT OF SUCH VESTED NCM INC. SHARES.

 

3.6          Business Opportunities; Non-Competition. Except as provided in this
Agreement and as may be otherwise provided in any written agreement with the
Company to which a Member or its Affiliates is a party (including Section 12.07
of the Exhibitor Services Agreements), each Member and their Affiliates may have
other business interests or may engage in other business ventures of any nature
or description whatsoever regardless of whether they compete with the business
and purpose of the Company set forth in Section 2.6.

 

ARTICLE 4



MANAGEMENT AND OPERATIONS

 

4.1          Manager. The Company shall be managed by one manager (the
“Manager”) that shall be NCM Inc. NCM Inc. may not be removed as a Manager
except as provided in Section 4.7. Any Manager that is properly removed pursuant
to Section 4.7 shall be replaced in the manner provided in Section 4.8. Except
to the extent deemed appropriate by NCM Inc. in connection with its status under
the Investment Company Act of 1940, so long as NCM Inc. is the Manager, NCM Inc.
shall not, without Founding Member Approval, directly or indirectly enter into
or conduct any business other than (i) in connection with the ownership,
acquisition or disposition of Units as a Member, (ii) the management of the
business of the Company as provided herein, (iii) NCM Inc.’s operation as a
public reporting company with a class of securities registered under the
Exchange Act, and (iv) such other activities that are incidental to the
foregoing. The Founding Members hereby terminate the Board established to
conduct the business of the Company pursuant to the First Amended Agreement.

 

4.2          Management Authority. Except as provided in Section 4.3, the
Manager shall have authority on behalf of the Company to make all decisions with
respect to the Company’s business without the approval of the Members. In
connection with the implementation, consummation or administration of any matter
within the scope of the Manager’s authority, the Manager is authorized, without
the approval of the Members, to execute and deliver on behalf of the Company
contracts, instruments, conveyances, checks, drafts and other documents of any
kind or character to the extent the Manager deems it necessary or desirable. The
Manager may delegate to officers, employees, agents or representatives of the
Company or the Manager any or all of the foregoing powers by written
authorization identifying specifically or generally the powers delegated or acts
authorized.

 

25

--------------------------------------------------------------------------------


 

4.3          Founding Member Approval Rights.

 


(A)           THE MANAGER SHALL NOT TAKE, OR CAUSE THE COMPANY TO TAKE, ACTION
WITH RESPECT TO THE MATTERS PROVIDED FOR IN SECTION 4.3(B) WITHOUT FOUNDING
MEMBER APPROVAL (“FOUNDING MEMBER APPROVAL RIGHTS”) IF (I) AN INDIVIDUAL
DESIGNATED BY A FOUNDING MEMBER PURSUANT TO THE DIRECTOR DESIGNATION
AGREEMENT IS NOT NOMINATED OR APPOINTED TO THE BOARD OF DIRECTORS OF NCM INC.
UNDER CIRCUMSTANCES CONSTITUTING A BREACH OF THE DIRECTOR DESIGNATION AGREEMENT,
OR (II) SUCH DESIGNEE (OR IF THE DESIGNEE IS NOT ELECTED IN CIRCUMSTANCES UNDER
WHICH THE FOUNDING MEMBER CAN DESIGNATE A SUCCESSOR, SUCH SUCCESSOR DESIGNEE) IS
NOT ELECTED TO THE BOARD OF DIRECTORS OF NCM INC. AFTER BEING DESIGNATED IN
ACCORDANCE WITH THE DIRECTOR DESIGNATION AGREEMENT. UPON THE OCCURRENCE OF A
CONDITION GIVING RISE TO FOUNDING MEMBER APPROVAL RIGHTS, THE FOUNDING MEMBER
APPROVAL RIGHTS SHALL CONTINUE UNTIL THE EARLIER OF (X) THE DATE ON WHICH THE
CONDITIONS THAT GAVE RISE TO FOUNDING MEMBER APPROVAL RIGHTS NO LONGER EXIST, OR
(Y) THE DELIVERY OF WRITTEN NOTICE WAIVING THE FOUNDING MEMBER APPROVAL RIGHTS
BY THE FOUNDING MEMBER(S) WHOSE DESIGNEES OR SUCCESSOR DESIGNEES WERE NOT
NOMINATED, APPOINTED OR ELECTED TO THE BOARD OF DIRECTORS OF NCM INC. A FOUNDING
MEMBER THAT DESIGNATED AN INDIVIDUAL WHO IS EITHER NOT NOMINATED, APPOINTED OR
ELECTED TO THE BOARD OF DIRECTORS OF NCM INC. UNDER CIRCUMSTANCES GIVING RISE TO
THE FOUNDING MEMBER APPROVAL RIGHTS UNDER THIS SECTION 4.3 MAY WAIVE THE
FOUNDING MEMBER APPROVAL RIGHTS BY DELIVERING WRITTEN NOTICE TO THE COMPANY AND
THE OTHER FOUNDING MEMBERS. ANY WAIVER BY A FOUNDING MEMBER OF ITS FOUNDING
MEMBER APPROVAL RIGHTS SHALL ONLY SERVE AS A WAIVER WITH RESPECT TO THE SPECIFIC
CONDITIONS THAT GAVE RISE TO THE FOUNDING MEMBER APPROVAL RIGHTS BEING WAIVED
AND SHALL NOT CONSTITUTE A WAIVER WITH RESPECT TO ANY OTHER RIGHTS UNDER THIS
AGREEMENT AND ANY FOUNDING MEMBER APPROVAL RIGHTS THAT THE FOUNDING MEMBER MAY
HAVE IN THE FUTURE AS A RESULT OF THE EXISTENCE OF A CONDITION GIVING RISE TO
FOUNDING MEMBER APPROVAL RIGHTS SUBSEQUENT TO SUCH WAIVER.


 


(B)           THE MATTERS PROVIDED FOR IN THIS SECTION 4.3(B) ARE NOT INTENDED
TO MODIFY THE MANAGER’S RESPONSIBILITIES FOR MANAGING THE DAY-TO-DAY BUSINESS
AND AFFAIRS OF THE COMPANY. SUBJECT TO THE FOREGOING AND NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE COMPANY SHALL NOT TAKE, CAUSE TO
BE TAKEN, OR AGREE TO TAKE OR AUTHORIZE ANY OF THE FOLLOWING ACTIONS WITHOUT
FOUNDING MEMBER APPROVAL DURING THE PERIODS OF TIME PROVIDED FOR IN SECTION
4.3(A):


 

(I)            THE APPROVAL OF ANY BUDGET OR ANY AMENDMENT OR MODIFICATION OF
THE BUDGET;

 

(II)           THE INCURRENCE OF ANY INDEBTEDNESS OR ENTERING INTO OR
CONSUMMATING ANY OTHER FINANCING TRANSACTION, IN EITHER CASE FOR AN AMOUNT THAT
IS NOT PROVIDED FOR IN THE BUDGET;

 

(III)          THE ENTERING INTO OR CONSUMMATION OF ANY AGREEMENTS OR
ARRANGEMENTS INVOLVING ANNUAL PAYMENTS BY THE COMPANY (INCLUDING THE FAIR MARKET
VALUE OF ANY BARTER) IN EXCESS OF $5 MILLION (AS ADJUSTED BY THE CPI
ADJUSTMENT), EXCEPT AS OTHERWISE PROVIDED FOR IN THE BUDGET, OR ANY MATERIAL
MODIFICATION OF ANY SUCH AGREEMENTS OR ARRANGEMENTS;

 

26

--------------------------------------------------------------------------------

 

(IV)          THE ENTERING INTO OR CONSUMMATION OF ANY AGREEMENTS OR
ARRANGEMENTS INVOLVING ANNUAL RECEIPTS (INCLUDING THE FAIR MARKET VALUE OF ANY
BARTER) IN EXCESS OF $20 MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT), OR ANY
MATERIAL MODIFICATION OF ANY SUCH AGREEMENTS OR ARRANGEMENTS;

 

(V)           EXCEPT AS CONTEMPLATED HEREIN, THE DECLARATION, SETTING ASIDE OR
PAYMENT OF ANY REDEMPTION OF, DIVIDENDS ON, OR THE MAKING OF ANY OTHER
DISTRIBUTIONS IN RESPECT OF, ANY OF ITS UNITS OR OTHER EQUITY INTERESTS IN THE
COMPANY, AS THE CASE MAY BE, PAYABLE IN CASH, STOCK, PROPERTY OR OTHERWISE, OR
ANY REORGANIZATION OR RECAPITALIZATION OR SPLIT, COMBINATION OR RECLASSIFICATION
OR SIMILAR TRANSACTION OF ANY OF ITS UNITS, LIMITED LIABILITY COMPANY INTERESTS
OR CAPITAL STOCK, AS THE CASE MAY BE;

 

(VI)          THE AMENDMENT OF ANY PROVISION OF THIS AGREEMENT TO AUTHORIZE, AND
THE ISSUANCE OF, ANY ADDITIONAL UNITS OR CLASSES OF UNITS OR OTHER EQUITY
INTERESTS AND THE DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING OR OTHER
RIGHTS, POWERS DUTIES THEREOF;

 

(VII)         THE HIRING OR TERMINATION OF EMPLOYMENT OF THE CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER, CHIEF TECHNOLOGY OFFICER OR CHIEF SALES AND
MARKING OFFICER OF THE COMPANY, OR THE ENTERING INTO, AMENDMENT OR TERMINATION
OF ANY EMPLOYMENT, SEVERANCE, CHANGE OF CONTROL OR OTHER CONTRACT WITH ANY
EMPLOYEE THAT HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY;

 

(VIII)        ANY CHANGE IN THE JOINT VENTURE PURPOSES, OR THE PROVISION BY THE
COMPANY OF ANY SERVICES BEYOND THE SCOPE OF THE SERVICES OR SERVICES OUTSIDE OF
THE UNITED STATES OR CANADA;

 

(IX)           THE ENTERING INTO OF ANY AGREEMENT WITH RESPECT TO OR THE TAKING
OF ANY MATERIAL STEPS TO FACILITATE A TRANSACTION THAT CONSTITUTES A CHANGE OF
CONTROL OF THE COMPANY OR A PROPOSAL FOR SUCH A TRANSACTION;

 

(X)            THE LEASING (AS LESSOR), LICENSING (AS LICENSOR) OR OTHER
TRANSFER OF ASSETS (INCLUDING SECURITIES) (X) HAVING A FAIR MARKET VALUE OR FOR
CONSIDERATION EXCEEDING $10 MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT), TAKEN
AS A WHOLE, OR (Y) TO WHICH THE REVENUES OR THE PROFITS ATTRIBUTABLE EXCEED $10
MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT), TAKEN AS A WHOLE, IN ANY ONE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, IN EACH CASE, DETERMINED USING
THE MOST RECENT QUARTERLY CONSOLIDATED FINANCIAL STATEMENT OF THE COMPANY;

 

(XI)           THE ENTERING INTO OF ANY AGREEMENT WITH RESPECT TO OR
CONSUMMATION OF ANY ACQUISITION OF ANY BUSINESS OR ASSETS THAT HAS OR HAVE A
FAIR MARKET VALUE IN EXCESS OF $10 MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT)
TAKEN AS A WHOLE, IN ANY ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS,
WHETHER BY PURCHASE AND SALE, MERGER, CONSOLIDATION, RESTRUCTURING,
RECAPITALIZATION OR OTHERWISE;

 

(XII)          THE SETTLEMENT OF CLAIMS OR SUITS IN WHICH THE COMPANY IS A PARTY
FOR AN AMOUNT THAT EXCEEDS THE RELEVANT PROVISION(S) IN THE BUDGET BY MORE THAN
$1 MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT) OR WHERE EQUITABLE OR INJUNCTIVE
RELIEF IS INCLUDED AS PART OF SUCH SETTLEMENT;

 

27

--------------------------------------------------------------------------------


 

(XIII)         THE ENTERING INTO, MODIFICATION OR TERMINATION OF ANY MATERIAL
CONTRACT OR TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING BY WAY OF
BARTER) BETWEEN (X) THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (Y)(1) ANY MEMBER
OR ANY AFFILIATE OF ANY MEMBER, OR (2) ANY PERSON IN WHICH ANY FOUNDING MEMBER
HAS TAKEN, OR IS NEGOTIATING TO TAKE, A MATERIAL FINANCIAL INTEREST, IN EACH
CASE, OTHER THAN RELATING TO THE PURCHASE OR SALE OF PRODUCTS OR SERVICES IN THE
ORDINARY COURSE OF BUSINESS OF THE COMPANY;

 

(XIV)        THE ENTERING INTO OF ANY AGREEMENT FOR THE COMPANY TO PROVIDE TO
ANY NEW MEMBER OR AFFILIATE OF ANY NEW MEMBER ANY SERVICES SIMILAR TO THOSE SET
FORTH IN THE EXHIBITOR SERVICES AGREEMENTS, OR THE ADMISSION TO THE COMPANY OF
ANY NEW MEMBER;

 

(XV)         THE ENTERING INTO, OR THE MODIFICATION OR TERMINATION OF, ANY
AGREEMENT FOR THE COMPANY TO PROVIDE ANY SERVICES TO ANY PERSON (OTHER THAN A
MEMBER OR AFFILIATE OF A MEMBER), THAT REQUIRES CAPITAL EXPENDITURES OR
GUARANTEED PAYMENTS IN EXCESS OF $1 MILLION (AS ADJUSTED BY THE CPI ADJUSTMENT)
ANNUALLY;

 

(XVI)        THE DISSOLUTION OF THE COMPANY; THE ADOPTION OF A PLAN OF
LIQUIDATION OF THE COMPANY; ANY ACTION BY THE COMPANY TO COMMENCE ANY SUIT,
CASE, PROCEEDING OR OTHER ACTION (X) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO THE COMPANY,
OR SEEKING TO ADJUDICATE THE COMPANY AS BANKRUPT OR INSOLVENT, OR SEEKING
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION,
COMPOSITION OR OTHER RELIEF WITH RESPECT TO THE COMPANY, OR (Y) SEEKING
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR THE
COMPANY, OR FOR ALL OR ANY MATERIAL PORTION OF THE ASSETS OF THE COMPANY, OR
MAKING A GENERAL ASSIGNMENT FOR THE BENEFIT OF THE CREDITORS OF THE COMPANY;

 

(XVII)       APPROVAL OF ANY TAX MATTER PURSUANT TO SECTION 6.2;

 

(XVIII)      VALUATION DETERMINATIONS PURSUANT TO SECTION 5.5;

 

(XIX)         ANY AMENDMENT OR CHANGE TO ANY PROVISION IN THIS SECTION 4.3 OR
ARTICLE 8; AND

 

(XX)          ANY EXPENDITURE BY THE COMPANY TO REPLACE, UPGRADE OR MODIFY ANY
EQUIPMENT OR SOFTWARE OWNED BY ANY OF THE FOUNDING MEMBERS OR THEIR AFFILIATES.

 


(C)           A FOUNDING MEMBER SHALL PERMANENTLY CEASE TO BE ENTITLED TO
PARTICIPATE IN GIVING FOUNDING MEMBER APPROVAL IF AT ANY TIME THE FOUNDING
MEMBER OWNS LESS THAN FIVE PERCENT OF THE THEN ISSUED AND OUTSTANDING COMMON
UNITS, INCLUDING COMMON UNITS ACQUIRED FROM ANOTHER FOUNDING MEMBER OR AN
AFFILIATE OF ANOTHER FOUNDING MEMBER (WHICH, FOR PURPOSES OF THIS SECTION
4.3(C), SHALL BE CALCULATED TO INCLUDE (I) ALL SHARES OF NCM INC. COMMON STOCK
BENEFICIALLY OWNED BY SUCH FOUNDING MEMBER AS OF THE DATE OF DETERMINATION AS A
RESULT OF THE EXERCISE OF THE FOUNDING MEMBER’S REDEMPTION RIGHT, (II) ANY
SHARES OF NCM INC. COMMON STOCK ISSUED IN CONNECTION WITH ANY DIVIDEND OR
DISTRIBUTION ON NCM INC. COMMON STOCK SO RECEIVED AS A RESULT OF THE EXERCISE OF
THE FOUNDING MEMBER’S REDEMPTION RIGHT, AND (III) ANY SHARES OF NCM INC. COMMON
STOCK ACQUIRED FROM ANOTHER FOUNDING MEMBER PROVIDED THAT SUCH OTHER FOUNDING
MEMBER ACQUIRED SUCH SHARES OF NCM INC. COMMON STOCK IN A TRANSACTION

 

28

--------------------------------------------------------------------------------


 


DESCRIBED IN CLAUSE (I) OR (II) ABOVE, BUT EXCLUDING (X) ANY SHARES OF NCM INC.
COMMON STOCK OTHERWISE ACQUIRED BY THE FOUNDING MEMBERS, AND (Y) ANY COMMON
UNITS ISSUED TO NCM INC. BY THE COMPANY PURSUANT TO SECTION 3.5(B) IN CONNECTION
WITH THE EXERCISE OF A FOUNDING MEMBER’S REDEMPTION RIGHT (UNLESS THE FOUNDING
MEMBER HAS DISPOSED OF ANY OF THE SHARES OF NCM INC. COMMON STOCK RECEIVED IN
CONNECTION WITH THE EXERCISE OF THE FOUNDING MEMBER’S REDEMPTION RIGHT (OTHER
THAN TO ANOTHER FOUNDING MEMBER IN A TRANSACTION DESCRIBED IN CLAUSE (III)
ABOVE), IN WHICH CASE A NUMBER OF COMMON UNITS ISSUED TO NCM INC. BY THE COMPANY
PURSUANT TO SECTION 3.5(B) IN CONNECTION WITH SUCH EXERCISE OF THE FOUNDING
MEMBER’S REDEMPTION RIGHT EQUAL TO THE NUMBER OF SHARES OF NCM INC. COMMON STOCK
DISPOSED OF BY SUCH FOUNDING MEMBER SHALL BE INCLUDED IN DETERMINING SUCH
FOUNDING MEMBER’S OWNERSHIP INTEREST)).


 


(D)           EXCEPT FOR THE MATTERS PROVIDED FOR IN SECTION 4.3(B), THE
FOUNDING MEMBER APPROVAL RIGHTS SHALL NOT AFFECT THE MANAGER’S RIGHT TO CONDUCT
THE COMPANY’S BUSINESS UNDER THIS AGREEMENT.


 

4.4          Duties. The Manager shall carry out its duties in good faith, in a
manner that it believes to be in the best interests of the Company. The Manager
shall devote such time to the business and affairs of the Company as it may
determine, in its reasonable discretion, is necessary for the efficient carrying
on of the Company’s business.

 

4.5          Reliance by Third Parties. No third party dealing with the Company
shall be required to ascertain whether the Manager is acting in accordance with
the provisions of this Agreement. All third parties may rely on a document
executed by the Manager as binding the Company. The foregoing provisions shall
not apply to third parties who are Affiliates of a Member or a Manager. If the
Manager acts without authority it shall be liable to the Members for any damages
arising out of its unauthorized actions.

 

4.6          Resignation. The Manager may resign at any time by giving written
notice to the Members. Unless otherwise specified in the notice, the resignation
shall take effect upon receipt thereof by the Members, and the acceptance of the
resignation shall not be necessary to make it effective.

 

4.7          Removal. The Manager may only be removed by NCM Inc.

 

4.8          Vacancies. Vacancies in the position of Manager occurring for any
reason shall be filled by NCM Inc.

 

4.9          Information Relating to the Company. Upon request, the Manager
shall supply to a Member (i) any information required to be available to the
Members under the LLC Act, and (ii) any other information requested by such
Member regarding the Company or its activities, provided that obtaining the
information described in this clause (ii) is not unduly burdensome to the
Manager. During ordinary business hours, each Member and its authorized
representative shall have access to all books, records and materials in the
Company’s offices regarding the Company or its activities.

 

4.10        Insurance. The Company shall maintain or cause to be maintained in
force at all times, for the protection of the Company and the Members to the
extent of their insurable

 

29

--------------------------------------------------------------------------------


 

interests, such insurance as the Manager believes is warranted for the
operations being conducted.

 

4.11        Transactions Between Company and Manager. The Manager may cause the
Company to contract and deal with the Manager, or any Affiliate of the Manager,
provided such contracts and dealings are on terms comparable to and competitive
with those available to the Company from others dealing at arm’s length or are
approved by a Majority Member Vote. The Members hereby approve the Common Unit
Adjustment Agreement, the Exhibitor Services Agreements, the Loews Agreement,
the Management Services Agreement, the Software License Agreement, the Senior
Credit Facility, the Subscription Agreement and the Tax Receivable Agreement.

 

4.12        Officers.

 


(A)           THE MANAGER MAY, FROM TIME TO TIME, DESIGNATE ONE OR MORE PERSONS
TO FILL ONE OR MORE OFFICER POSITIONS OF THE COMPANY. ANY OFFICERS SO DESIGNATED
SHALL HAVE SUCH TITLES AND AUTHORITY AND PERFORM SUCH DUTIES AS THE MANAGER MAY,
FROM TIME TO TIME, DELEGATE TO THEM. IF THE TITLE GIVEN TO A PARTICULAR OFFICER
IS ONE COMMONLY USED FOR OFFICERS OF A BUSINESS CORPORATION, THE ASSIGNMENT OF
SUCH TITLE SHALL CONSTITUTE THE DELEGATION TO SUCH OFFICER OF THE AUTHORITY AND
DUTIES THAT ARE NORMALLY ASSOCIATED WITH THAT OFFICE, SUBJECT TO ANY SPECIFIC
DELEGATION OF AUTHORITY AND DUTIES MADE TO SUCH OFFICER, OR RESTRICTIONS PLACED
THEREON, BY THE MANAGER. EACH OFFICER SHALL HOLD OFFICE UNTIL HIS OR HER
SUCCESSOR IS DULY DESIGNATED, UNTIL HIS OR HER DEATH OR UNTIL HE OR SHE RESIGNS
OR IS REMOVED IN THE MANNER HEREINAFTER PROVIDED. ANY NUMBER OF OFFICES MAY BE
HELD BY THE SAME PERSON. THE SALARIES OR OTHER COMPENSATION, IF ANY, OF THE
OFFICERS OF THE COMPANY SHALL BE FIXED FROM TIME TO TIME BY THE MANAGER.


 


(B)           ANY OFFICER OF THE COMPANY MAY RESIGN AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE MANAGER. ANY OFFICER MAY BE REMOVED, EITHER WITH
OR WITHOUT CAUSE, BY THE MANAGER WHENEVER IN ITS JUDGMENT THE BEST INTERESTS OF
THE COMPANY WILL BE SERVED THEREBY; PROVIDED, HOWEVER, THAT SUCH REMOVAL SHALL
BE WITHOUT PREJUDICE TO THE CONTRACT RIGHTS, IF ANY, OF THE PERSON SO REMOVED.
DESIGNATION OF AN OFFICER SHALL NOT, BY ITSELF, CREATE CONTRACT RIGHTS.


 

4.13        Management Fee; Reimbursement of Expenses. Except as provided in the
Management Services Agreement, the Manager shall not be entitled to compensation
for performance of its duties hereunder unless such compensation has been
approved by a Majority Member Vote. The Manager shall be reimbursed by the
Company for any reasonable out-of-pocket expenses incurred on behalf of the
Company.

 

4.14        Limitation of Liability; Exculpation .

 


(A)           NO MANAGER, MEMBER OR OFFICER OF THE COMPANY, NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES (INCLUDING ANY STOCKHOLDER OF REG, MARQUEE
HOLDINGS, CINEMARK OR NCM INC. THAT WOULD BE DEEMED AN AFFILIATE BUT FOR THE
EXCEPTION SET FORTH IN SUBSECTIONS (III), (IV), (V) OR (VI) OF THE DEFINITION OF
AFFILIATE HEREIN, OR ANY OF SUCH STOCKHOLDER’S AFFILIATES) NOR ANY OF THEIR
RESPECTIVE DIRECT OR INDIRECT OFFICERS, DIRECTORS, TRUSTEES, MEMBERS, PARTNERS,
EQUITY HOLDERS, EMPLOYEES OR AGENTS, NOR ANY OF THEIR HEIRS, EXECUTORS,
SUCCESSORS AND ASSIGNS (INDIVIDUALLY, AN “INDEMNITEE”), SHALL BE LIABLE TO THE
COMPANY OR ANY MEMBER FOR ANY

 

30

--------------------------------------------------------------------------------


 


ACT OR OMISSION BY SUCH INDEMNITEE IN CONNECTION WITH THE CONDUCT OF AFFAIRS OF
THE COMPANY OR OTHERWISE INCURRED IN CONNECTION WITH THE COMPANY OR THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREIN, IN EACH CASE UNLESS SUCH ACT OR
OMISSION WAS THE RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR CONSTITUTES
A BREACH OF, OR A FAILURE TO COMPLY WITH, ANY AGREEMENT BETWEEN (X) SUCH
INDEMNITEE AND (Y) THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OTHERWISE
APPLICABLE PROVISION OF LAW OR EQUITY, WHENEVER IN THIS AGREEMENT A MANAGER,
MEMBER OR OFFICER OF THE COMPANY IS PERMITTED OR REQUIRED TO MAKE A DECISION (I)
IN ITS “SOLE DISCRETION” OR “DISCRETION,” WITH “COMPLETE DISCRETION” OR UNDER A
GRANT OF SIMILAR AUTHORITY OR LATITUDE, SUCH MANAGER, MEMBER OR OFFICER SHALL BE
ENTITLED TO CONSIDER ONLY SUCH INTERESTS AND FACTORS AS IT DESIRES, INCLUDING
ITS OWN INTERESTS, AND SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HAVE NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR
FACTORS AFFECTING THE COMPANY OR THE MEMBERS, OR (II) IN ITS “GOOD FAITH” OR
UNDER ANOTHER EXPRESSED STANDARD, SUCH MANAGER, MEMBER OR OFFICER SHALL ACT
UNDER SUCH EXPRESS STANDARD AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT
STANDARDS.


 


(C)           ANY MANAGER, MEMBER, LIQUIDATOR OR OFFICER OF THE COMPANY MAY
CONSULT WITH LEGAL COUNSEL AND ACCOUNTANTS SELECTED BY IT AT ITS EXPENSE OR WITH
LEGAL COUNSEL AND ACCOUNTANTS FOR THE COMPANY AT THE COMPANY’S EXPENSE. EACH
MANAGER, MEMBER, LIQUIDATOR AND OFFICER OF THE COMPANY SHALL BE FULLY PROTECTED
IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE COMPANY AND UPON INFORMATION,
OPINIONS, REPORTS, OR STATEMENTS PRESENTED BY ANOTHER MANAGER, MEMBER,
LIQUIDATOR OR OFFICER, OR EMPLOYEE OF THE COMPANY, OR COMMITTEES OF THE COMPANY,
MANAGER OR MEMBERS, OR BY ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, LEGAL
COUNSEL AND PUBLIC ACCOUNTANTS) AS TO MATTERS THAT THE MANAGER, MEMBER,
LIQUIDATOR OR OFFICER REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S
PROFESSIONAL OR EXPERT COMPETENCE, INCLUDING INFORMATION, OPINIONS, REPORTS OR
STATEMENTS AS TO THE VALUE AND AMOUNT OF THE ASSETS, LIABILITIES, NET INCOME OR
NET LOSSES OF THE COMPANY, OR THE VALUE AND AMOUNT OF ASSETS OR RESERVES OR
CONTRACTS, AGREEMENTS OR OTHER UNDERTAKINGS THAT WOULD BE SUFFICIENT TO PAY
CLAIMS AND OBLIGATIONS OF THE COMPANY OR TO MAKE REASONABLE PROVISION TO PAY
SUCH CLAIMS AND OBLIGATIONS, OR ANY OTHER FACTS PERTINENT TO THE EXISTENCE AND
AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO MEMBERS OR CREDITORS MIGHT PROPERLY
BE PAID.


 

4.15        Indemnification.

 


(A)           INDEMNIFICATION RIGHTS. THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DEMANDS,
COSTS, DAMAGES, LIABILITIES, EXPENSES OF ANY NATURE (INCLUDING ATTORNEYS’ FEES
AND DISBURSEMENTS), JUDGMENTS, FINES, SETTLEMENTS (WHETHER ON AN INDIVIDUAL OR
JOINT AND SEVERAL BASIS) AND OTHER AMOUNTS ARISING FROM ANY AND ALL CLAIMS,
DEMANDS, ACTIONS, SUITS OR PROCEEDINGS, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
ARBITRAL OR INVESTIGATIVE, IN WHICH THE INDEMNITEE WAS INVOLVED OR MAY BE
INVOLVED, OR THREATENED TO BE INVOLVED, AS A PARTY OR OTHERWISE, ARISING OUT OF
OR IN CONNECTION WITH THE BUSINESS OF THE COMPANY, THIS AGREEMENT, ANY PERSON’S
STATUS AS A MANAGER, MEMBER OR OFFICER OF THE COMPANY OR ANY ACTION TAKEN BY ANY
MANAGER, MEMBER OR OFFICER OF THE COMPANY OR UNDER THIS AGREEMENT OR OTHERWISE
ON BEHALF OF THE COMPANY (COLLECTIVELY, “LIABILITIES”), REGARDLESS OF WHETHER
THE INDEMNITEE CONTINUES TO BE A MANAGER, MEMBER OR OFFICER OF THE COMPANY, OR
AN AFFILIATE, OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE, MEMBER OR PARTNER OR AGENT
OF A

 

31

--------------------------------------------------------------------------------


 


MANAGER, MEMBER OR OFFICER OF THE COMPANY, TO THE FULLEST EXTENT PERMITTED BY
THE LLC ACT AND ALL OTHER APPLICABLE LAWS; PROVIDED THAT AN INDEMNITEE SHALL BE
ENTITLED TO INDEMNIFICATION HEREUNDER ONLY TO THE EXTENT THAT SUCH INDEMNITEE’S
CONDUCT DID NOT RESULT FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE
TERMINATION OF ANY PROCEEDING BY SETTLEMENT, JUDGMENT, ORDER, CONVICTION, OR
UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT SHALL NOT, OF ITSELF, CREATE A
PRESUMPTION THAT SUCH INDEMNITEE’S CONDUCT RESULTED FROM GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


(B)           EXPENSES. EXPENSES INCURRED BY AN INDEMNITEE IN DEFENDING AGAINST
ANY LIABILITY OR POTENTIAL LIABILITY SUBJECT TO THIS SECTION 4.15 SHALL, FROM
TIME TO TIME, BE ADVANCED BY THE COMPANY PRIOR TO THE FINAL DISPOSITION OF SUCH
LIABILITY UPON RECEIPT BY THE COMPANY OF AN UNDERTAKING REASONABLY ACCEPTABLE IN
FORM AND SUBSTANCE TO THE MANAGER BY OR ON BEHALF OF THE INDEMNITEE TO REPAY
SUCH AMOUNT IF IT SHALL BE DETERMINED THAT SUCH PERSON IS NOT ENTITLED TO BE
INDEMNIFIED AS AUTHORIZED IN THIS SECTION 4.15.


 


(C)           INDEMNIFICATION RIGHTS NON-EXCLUSIVE; RIGHTS OF INDEMNIFIED
PARTIES. THE INDEMNIFICATION PROVIDED BY THIS SECTION 4.15 SHALL BE IN ADDITION
TO ANY OTHER RIGHTS TO WHICH THOSE INDEMNIFIED MAY BE ENTITLED UNDER ANY
AGREEMENT, BY A MAJORITY MEMBER VOTE, AS A MATTER OF LAW OR EQUITY, OR
OTHERWISE. SUCH INDEMNIFICATION SHALL CONTINUE WITH RESPECT TO AN INDEMNITEE
EVEN THOUGH IT HAS CEASED TO SERVE IN ANY PARTICULAR CAPACITY AND SHALL INURE TO
THE BENEFIT OF ITS HEIRS, EXECUTORS, SUCCESSORS, ASSIGNS AND OTHER LEGAL
REPRESENTATIVES.


 


(D)           ASSETS OF THE COMPANY. ANY INDEMNIFICATION UNDER THIS SECTION 4.15
SHALL BE SATISFIED SOLELY OUT OF THE ASSETS OF THE COMPANY, AND NO MEMBER SHALL
BE SUBJECT TO PERSONAL LIABILITY OR REQUIRED TO FUND OR CAUSE TO BE FUNDED ANY
OBLIGATION BY REASON OF THESE INDEMNIFICATION PROVISIONS.


 


(E)           OTHER LIABILITY INSURANCE. THE COMPANY MAY PURCHASE AND MAINTAIN
INSURANCE, AT THE COMPANY’S EXPENSE, ON BEHALF OF SUCH PERSONS AS THE MANAGER
SHALL REASONABLY DETERMINE, AGAINST ANY LIABILITY THAT MAY BE ASSERTED AGAINST,
OR ANY EXPENSE THAT MAY BE INCURRED BY, SUCH PERSON IN CONNECTION WITH THE
ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES REGARDLESS OF
WHETHER THE COMPANY WOULD HAVE THE OBLIGATION TO INDEMNIFY SUCH PERSON AGAINST
SUCH LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT.


 

4.16        Title to Assets. Unless specifically licensed or leased to the
Company, title to the assets of the Company, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Company as an
entity, and no Members, individually or collectively, shall have any ownership
interest in such assets (other than licensed or leased assets) or any portion
thereof.

 

ARTICLE 5



CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

 

5.1          Capital Contributions.

 


(A)           THE AMC FOUNDING MEMBER, AS THE SUCCESSOR TO NCN, AND THE REGAL
FOUNDING MEMBER HAVE MADE THEIR REQUIRED CAPITAL CONTRIBUTIONS TO THE COMPANY AS
SET FORTH IN

 

32

--------------------------------------------------------------------------------


 


THE CONTRIBUTION AND UNIT HOLDERS AGREEMENT, CINEMARK MEDIA HAS MADE ITS
REQUIRED CAPITAL CONTRIBUTION TO THE COMPANY AS SET FORTH IN THE CONTRIBUTION
AGREEMENT AND NCM INC. HAS MADE ITS REQUIRED CAPITAL CONTRIBUTION TO THE COMPANY
AS SET FORTH IN THE SUBSCRIPTION AGREEMENT. EXCEPT AS PROVIDED IN SECTIONS
3.5(B), 3.5(C), 5.1(B) AND OTHERWISE IN THIS AGREEMENT, NO MEMBER SHALL BE
REQUIRED TO MAKE ANY OTHER CAPITAL CONTRIBUTION TO, OR PROVIDE CREDIT SUPPORT
FOR, THE COMPANY.


 


(B)           IN ADDITION TO THE CAPITAL CONTRIBUTIONS THAT NCM INC. HAS MADE AS
PROVIDED IN SECTION 5.1(A), NCM INC. SHALL MAKE THE FOLLOWING ADDITIONAL CAPITAL
CONTRIBUTIONS TO THE COMPANY:


 

(I)            ON OR BEFORE THE DUE DATE OF THE COMPANY’S OBLIGATION TO MAKE A
PAYMENT UNDER SECTION 3.02(A) OF THE TAX RECEIVABLE AGREEMENT, NCM INC. SHALL
CONTRIBUTE TO THE COMPANY AN AMOUNT EQUAL TO ANY ESA-RELATED TAX BENEFIT
PAYMENT; AND

 

(II)           ON OR BEFORE THE DUE DATE OF THE COMPANY’S OBLIGATION TO MAKE A
PAYMENT UNDER SECTION 3.02(B) OF THE TAX RECEIVABLE AGREEMENT, NCM INC. SHALL
CONTRIBUTE TO THE COMPANY AN AMOUNT EQUAL TO ANY INCREASE IN ANY ESA-RELATED TAX
BENEFIT PAYMENT.

 


(C)           EXCEPT AS PROVIDED IN ARTICLE 9 OF THIS AGREEMENT, NO MEMBER SHALL
BE ENTITLED TO WITHDRAW, OR DEMAND THE RETURN OF, ANY PART ITS CAPITAL
CONTRIBUTIONS OR CAPITAL ACCOUNT. NO MEMBER SHALL BE ENTITLED TO INTEREST ON OR
WITH RESPECT TO ANY CAPITAL CONTRIBUTION OR CAPITAL ACCOUNT.


 


(D)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO PERSON SHALL
HAVE ANY PREEMPTIVE, PREFERENTIAL OR SIMILAR RIGHT TO SUBSCRIBE FOR OR TO
ACQUIRE ANY UNITS.


 

5.2          Loans from Members. Loans by Members to the Company shall not be
considered contributions to the capital of the Company hereunder. If any Member
shall advance funds to the Company in excess of the amounts required to be
contributed to the capital of the Company, the making of such advances shall not
result in any increase in the amount of the Capital Account of such Member and
shall be payable or collectible in accordance with the terms and conditions upon
which advances are made; provided that the terms of any such loan shall not be
less favorable to the Company, taken as a whole, than would be available to the
Company from unrelated lenders and such loan shall be approved by the Manager
(or a Majority Member Vote in the event the Manager is making the loan to the
Company).

 

5.3          Loans from Third Parties. The Company may incur Indebtedness, or
enter into other similar credit, guarantee, financing or refinancing
arrangements for any purpose with any Person upon such terms as the Manager
determines appropriate; provided that the Company shall not incur any
Indebtedness that is recourse to any Member, except to the extent otherwise
agreed to in writing by the applicable Member in its sole discretion.

 

5.4          Distributions. Except as provided in Section 3.5(c)(ii), all
distributions made by the Company, if any, shall be made in accordance with this
Section 5.4.

 


(A)           NONLIQUIDATING DISTRIBUTIONS. THE MANAGER WILL CAUSE THE COMPANY
TO MAKE DISTRIBUTIONS OF THE DISTRIBUTION AMOUNT IN THE FOLLOWING MANNER:

 

33

--------------------------------------------------------------------------------


 

(I)            WITHIN 60 CALENDAR DAYS FOLLOWING THE LAST DAY OF EACH FISCAL
PERIOD (OR THE NEXT BUSINESS DAY IF THE 60TH CALENDAR DAY IS NOT A BUSINESS
DAY), THE COMPANY SHALL MAKE A DISTRIBUTION IN AN AMOUNT EQUAL TO THE
DISTRIBUTION AMOUNT FOR SUCH FISCAL PERIOD.

 

(II)           EXCEPT AS PROVIDED IN SECTION 5.4(B), ALL DISTRIBUTIONS SHALL BE
MADE AMONG THE MEMBERS PRO RATA IN ACCORDANCE WITH THEIR PERCENTAGE INTERESTS;
PROVIDED THAT IF (I) THE COMPANY IS IN DEFAULT UNDER ANY FUNDED INDEBTEDNESS,
(II) THE DISTRIBUTION WOULD CAUSE THE COMPANY TO DEFAULT UNDER ANY FUNDED
INDEBTEDNESS, OR (III) RESTRICTIONS IMPOSED ON THE COMPANY’S FUNDS PURSUANT TO
ANY FUNDED INDEBTEDNESS, CAUSE (X) THE PRODUCT OF THE DISTRIBUTION AMOUNT TIMES
NCM INC.’S PERCENTAGE INTEREST, TO BE LESS THAN THE SUM OF (Y) THE PRODUCT OF
THE TAX DISTRIBUTION AMOUNT TIMES NCM INC.’S PERCENTAGE INTEREST, PLUS THE TAX
RECEIVABLE DISTRIBUTION AMOUNT, THEN THE COMPANY SHALL DISTRIBUTE THE TAX
DISTRIBUTION AMOUNT AMONG THE MEMBERS PRO RATA IN ACCORDANCE WITH THEIR
PERCENTAGE INTERESTS AND DISTRIBUTE THE TAX RECEIVABLE DISTRIBUTION AMOUNT TO
NCM INC.

 

(III)          THE COMPANY SHALL DETERMINE AVAILABLE CASH (I) FOR EACH FISCAL
PERIOD, AND (II) FOR EACH FISCAL YEAR (THE “DISTRIBUTION YEAR”) IN CONNECTION
WITH THE PREPARATION OF THE AUDITED REPORT DELIVERED TO THE MEMBERS FOR THE
DISTRIBUTION YEAR, AS PROVIDED IN SECTION 6.9(C). TO THE EXTENT AVAILABLE CASH
FOR THE DISTRIBUTION YEAR IS GREATER THAN THE TOTAL DISTRIBUTION AMOUNT
DISTRIBUTED TO THE MEMBERS UNDER SECTION 5.4(A)(I) WITH RESPECT TO THE FOUR
FISCAL PERIODS IN SUCH DISTRIBUTION YEAR (THE “DISTRIBUTION INCREASE”), THE
DISTRIBUTION INCREASE WILL BE ADDED TO AVAILABLE CASH FOR THE SECOND FISCAL
PERIOD IN THE FISCAL YEAR FOLLOWING THE DISTRIBUTION YEAR. TO THE EXTENT
AVAILABLE CASH FOR THE DISTRIBUTION YEAR IS LESS THAN THE TOTAL DISTRIBUTION
AMOUNT DISTRIBUTED TO THE MEMBERS UNDER SECTION 5.4(A)(I) WITH RESPECT TO THE
FOUR FISCAL PERIODS IN SUCH DISTRIBUTION YEAR (THE “DISTRIBUTION DECREASE”), THE
DISTRIBUTION DECREASE WILL BE SUBTRACTED FROM AVAILABLE CASH FOR THE SECOND
FISCAL PERIOD IN THE FISCAL YEAR FOLLOWING THE DISTRIBUTION YEAR. ANY
DISTRIBUTION INCREASE OR DISTRIBUTION DECREASE PROVIDED FOR IN THIS SECTION
5.4(A)(III) SHALL BE TAKEN INTO ACCOUNT IN THE DISTRIBUTIONS MADE TO THE MEMBERS
UNDER SECTION 5.4(A)(I) FOLLOWING THE LAST DAY OF THE SECOND FISCAL PERIOD IN
THE FISCAL YEAR FOLLOWING THE DISTRIBUTION YEAR.

 

(IV)          WITHIN THREE (3) BUSINESS DAYS OF RECEIVING OR BEING DEEMED TO
RECEIVE ANY ESA-RELATED PAYMENT FROM AN ESA PARTY PURSUANT TO SECTIONS 3.02 OR
5.03 OF THE TAX RECEIVABLE AGREEMENT, THE COMPANY SHALL DISTRIBUTE SUCH
ESA-RELATED PAYMENT TO NCM INC.

 


(B)           LIQUIDATING DISTRIBUTIONS. ALL DISTRIBUTIONS MADE IN CONNECTION
WITH THE SALE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OR WITH RESPECT TO THE WINDING UP AND LIQUIDATION OF THE
COMPANY, SHALL BE MADE AMONG THE MEMBERS PRO RATA IN ACCORDANCE WITH THEIR
PERCENTAGE INTERESTS.


 


(C)           SOLE DISCRETION OF THE MANAGER. EXCEPT AS SPECIFIED IN SECTIONS
3.4(E), 3.5(C)(II), 4.3, 5.4(A), 5.4(B), 7.3 OR 9.1(A), (I) THE COMPANY SHALL
HAVE NO OBLIGATION TO DISTRIBUTE ANY CASH OR OTHER PROPERTY OF THE COMPANY TO
THE MEMBERS, (II) THE MANAGER SHALL HAVE SOLE DISCRETION IN DETERMINING WHETHER
TO DISTRIBUTE ANY CASH OR OTHER PROPERTY OF THE COMPANY, WHEN AVAILABLE, AND IN
DETERMINING THE TIMING, KIND AND AMOUNT OF ANY AND ALL DISTRIBUTIONS, AND
(III) NO MEMBER IS ENTITLED TO RECEIVE ANY DISTRIBUTION UNLESS AND UNTIL
DECLARED BY THE MANAGER.

 

34

--------------------------------------------------------------------------------


 


(D)           DISTRIBUTIONS IN KIND. NO MEMBER HAS ANY RIGHT TO DEMAND OR
RECEIVE PROPERTY OTHER THAN CASH. HOWEVER, THE MANAGER MAY, IN ITS SOLE
DISCRETION, ELECT TO MAKE DISTRIBUTIONS, ENTIRELY OR IN PART, IN PROPERTY OF THE
COMPANY OTHER THAN CASH. PROPERTY DISTRIBUTED IN KIND SHALL BE DEEMED TO HAVE
BEEN SOLD FOR THEIR VALUATION DETERMINED IN ACCORDANCE WITH SECTION 5.5.


 


(E)           LIMITATIONS ON DISTRIBUTIONS. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO DISTRIBUTION SHALL BE MADE IN VIOLATION OF THE LLC
ACT.


 


(F)            EXCULPATION. THE MEMBERS HEREBY CONSENT AND AGREE THAT, EXCEPT AS
EXPRESSLY PROVIDED HEREIN OR REQUIRED BY APPLICABLE LAW AND EXCEPT FOR
DISTRIBUTIONS NOT MADE IN COMPLIANCE WITH THIS AGREEMENT, NO MEMBER SHALL HAVE
AN OBLIGATION TO RETURN CASH OR OTHER PROPERTY PAID OR DISTRIBUTED TO SUCH
MEMBER BY THE COMPANY, WHETHER SUCH OBLIGATION WOULD HAVE ARISEN UNDER
§ 18-502(B) OF THE LLC ACT OR OTHERWISE.


 

5.5          Valuation. All valuation determinations to be made under this
Agreement shall be made pursuant to the terms of this Section, which
determinations shall be conclusive and binding on the Company, all Members,
former Members, their successors, assigns, legal representatives and any other
Person, except for computational errors or fraud, and to the fullest extent
permitted by law, no such Person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto except for
computational errors or fraud. Valuations shall be determined by a reasonable
method of valuation determined by the Manager, which may include an independent
appraisal, a reasonable estimate by the Manager or some other reasonable method
of valuation. Distributions of property in kind shall be valued at fair market
value; provided that any valuation under this Section shall be determined by an
independent appraiser selected by the Manager if so requested by any Founding
Member.

 

ARTICLE 6



BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

 

6.1          General Accounting Matters.

 


(A)           ALLOCATIONS OF NET INCOME OR NET LOSSES PURSUANT TO SECTION 6.4
SHALL BE MADE AT THE END OF EACH FISCAL PERIOD, AT SUCH TIMES AS THE CARRYING
VALUE OF COMPANY ASSETS IS ADJUSTED PURSUANT TO THE DEFINITION THEREOF AND AT
SUCH OTHER TIMES AS REQUIRED BY THIS AGREEMENT.


 


(B)           EACH MEMBER SHALL BE SUPPLIED WITH THE INFORMATION OF THE COMPANY
NECESSARY TO ENABLE SUCH MEMBER TO PREPARE IN A TIMELY MANNER (AND IN ANY EVENT
WITHIN 120 DAYS AFTER THE END OF THE COMPANY FISCAL YEAR) ITS FEDERAL, STATE AND
LOCAL INCOME TAX RETURNS AND SUCH OTHER FINANCIAL OR OTHER STATEMENTS AND
REPORTS THAT THE MANAGER DEEMS APPROPRIATE.


 


(C)           THE MANAGER SHALL KEEP OR CAUSE TO BE KEPT BOOKS AND RECORDS
PERTAINING TO THE COMPANY’S BUSINESS SHOWING ALL OF ITS ASSETS AND LIABILITIES,
RECEIPTS AND DISBURSEMENTS, NET INCOME AND NET LOSSES, MEMBERS’ CAPITAL ACCOUNTS
AND ALL TRANSACTIONS ENTERED INTO BY THE COMPANY. SUCH BOOKS AND RECORDS OF THE
COMPANY SHALL BE KEPT AT THE OFFICE OF THE COMPANY AND THE MEMBERS AND THEIR
REPRESENTATIVES SHALL AT ALL REASONABLE TIMES HAVE FREE ACCESS THERETO FOR THE
PURPOSE OF INSPECTING OR COPYING THE SAME.

 

35

--------------------------------------------------------------------------------


 


(D)           THE COMPANY’S BOOKS OF ACCOUNT SHALL BE KEPT ON AN ACCRUAL BASIS
OR AS OTHERWISE PROVIDED BY THE MANAGER AND OTHERWISE IN ACCORDANCE WITH GAAP,
EXCEPT THAT FOR INCOME TAX PURPOSES SUCH BOOKS SHALL BE KEPT IN ACCORDANCE WITH
APPLICABLE TAX ACCOUNTING PRINCIPLES.


 


(E)           THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
(I) MAINTAIN ACCURATE BOOKS AND RECORDS REFLECTING ITS ASSETS AND LIABILITIES
AND MAINTAIN PROPER AND ADEQUATE “INTERNAL CONTROL OVER FINANCIAL REPORTING” (AS
SUCH TERM IS DEFINED IN RULES 13A-15(F) AND 15D-15(F) PROMULGATED UNDER THE
EXCHANGE ACT, AND AS SUCH RULES MAY BE AMENDED AND SUPPLEMENTED FROM TIME TO
TIME); AND (II) DELIVER TO ANY MEMBER, IMMEDIATELY UPON REQUEST, CERTIFICATIONS
AND STATEMENTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES SATISFYING THE
REQUIREMENTS OF RULE 13A-L4(A) OR 15D-14(A) UNDER THE EXCHANGE ACT, AND
18 U.S.C. § 1350 (SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002).


 


(F)            SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT, THE
COMPANY WILL PERMIT REPRESENTATIVES OF A MEMBER AND ITS AFFILIATES, AT THEIR
EXPENSE, TO OBTAIN ALL BOOKS AND ACCOUNTS, DOCUMENTS AND OTHER INFORMATION
(OTHER THAN DOCUMENTS AND INFORMATION RELATING TO PRICING OR OTHER PROPRIETARY
INFORMATION OF ANY MEMBER OR ITS AFFILIATES COLLECTED PURSUANT TO ANY EXHIBITOR
SERVICES AGREEMENT) IN THE POSSESSION OF THE COMPANY AND ITS SUBSIDIARIES, IF
ANY, AS MAY REASONABLY BE REQUESTED IN ORDER TO ENABLE SUCH MEMBER TO MONITOR
ITS INVESTMENT IN THE COMPANY AND TO EXERCISE ITS RIGHTS UNDER THIS AGREEMENT
AND, TO THE EXTENT APPLICABLE, TO PROVIDE SUCH OTHER ACCESS AND INFORMATION AS
MAY BE REASONABLY REQUIRED TO ENABLE SUCH MEMBER TO ACCOUNT FOR THE INVESTMENT
IN THE COMPANY AND OTHERWISE COMPLY WITH THE REQUIREMENTS OF APPLICABLE LAWS,
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY.


 

6.2          Certain Tax Matters. The Company shall make the TEFRA Election for
all taxable years of the Company. The “tax matters partner” for purposes of
Section 6231(a)(7) of the Code shall be NCM Inc. (the “Tax Matters Member”). The
Tax Matters Member shall have all the rights, duties, powers and obligations
provided for in Sections 6221 through 6232 of the Code with respect to the
Company. The Tax Matters Member shall inform each other Member of all
significant matters that may come to its attention in its capacity as such by
giving notice thereof within ten days after becoming aware thereof and, within
such time, shall forward to each other Member copies of all significant written
communications it may receive in such capacity. This provision is not intended
to authorize the Tax Matters Member to take any action left to the determination
of an individual Member under Sections 6222 through 6231 of the Code.

 

6.3          Capital Accounts.

 


(A)           THE COMPANY SHALL MAINTAIN FOR EACH MEMBER ON THE BOOKS OF THE
COMPANY A CAPITAL ACCOUNT (A “CAPITAL ACCOUNT”). EACH MEMBER’S CAPITAL ACCOUNT
SHALL BE MAINTAINED IN ACCORDANCE WITH THE PROVISIONS OF TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV) AND THE PROVISIONS OF THIS AGREEMENT.


 


(B)           THE CAPITAL ACCOUNT OF A MEMBER SHALL BE CREDITED WITH THE AMOUNT
OF ALL CAPITAL CONTRIBUTIONS BY SUCH MEMBER TO THE COMPANY. THE CAPITAL ACCOUNT
OF A MEMBER SHALL

 

36

--------------------------------------------------------------------------------


 


BE INCREASED BY THE AMOUNT OF ANY NET INCOME (OR ITEMS OF GROSS INCOME)
ALLOCATED TO SUCH MEMBER PURSUANT TO THIS ARTICLE 6, AND DECREASED BY (I) THE
AMOUNT OF ANY NET LOSSES (OR ITEMS OF LOSS OR DEDUCTION) ALLOCATED TO SUCH
MEMBER PURSUANT TO THIS ARTICLE 6 AND (II) THE AMOUNT OF ANY CASH DISTRIBUTED TO
SUCH MEMBER AND (III) THE FAIR MARKET VALUE OF ANY ASSET DISTRIBUTED IN KIND TO
SUCH MEMBER (NET OF ALL LIABILITIES SECURED BY SUCH ASSET THAT SUCH MEMBER IS
CONSIDERED TO ASSUME OR TAKE SUBJECT TO UNDER SECTION 752 OF THE CODE). THE
CAPITAL ACCOUNT OF THE MEMBER ALSO SHALL BE ADJUSTED APPROPRIATELY TO REFLECT
ANY OTHER ADJUSTMENT REQUIRED PURSUANT TO TREASURY REGULATIONS SECTION 1.704-1
OR 1.704-2.


 


(C)           IN THE EVENT THAT ANY INTEREST IN THE COMPANY IS TRANSFERRED, THE
TRANSFEREE OF SUCH INTEREST SHALL SUCCEED TO THE PORTION OF THE TRANSFEROR’S
CAPITAL ACCOUNT ATTRIBUTABLE TO SUCH INTEREST.


 


(D)           FOR PURPOSES OF THIS ARTICLE 6, THE MANAGER MAY APPLY ANY
REASONABLE CONVENTION IN DETERMINING THE DATE DURING THE SAME MONTH ON WHICH ANY
MEMBER IS ADMITTED TO THE COMPANY.


 

6.4          Allocations.

 


(A)           GENERAL. EXCEPT AS PROVIDED IN SECTION 6.4(B) AND AS OTHERWISE
PROVIDED IN THIS AGREEMENT, NET INCOME AND NET LOSSES, AND, TO THE EXTENT
NECESSARY, INDIVIDUAL ITEMS OF COMPANY INCOME, GAIN, LOSS AND DEDUCTION, SHALL
BE ALLOCATED TO THE MEMBERS IN SUCH AMOUNTS, TO THE MAXIMUM EXTENT POSSIBLE, TO
MAKE THE ADJUSTED CAPITAL ACCOUNT BALANCES OF THE MEMBERS (AFTER THE APPLICATION
OF THIS SECTION 6.4(A)) TO BE IN PROPORTION TO THE MEMBERS’ PERCENTAGE
INTERESTS.


 


(B)           SPECIAL ALLOCATIONS.


 

(I)            QUALIFIED INCOME OFFSET. IF ANY MEMBER RECEIVES AN UNEXPECTED
ADJUSTMENT, ALLOCATION, OR DISTRIBUTION DESCRIBED IN SECTION
L.704-L(B)(2)(II)(D)(4-6) OF THE TREASURY REGULATIONS IN ANY FISCAL YEAR OR
OTHER PERIOD WHICH WOULD CAUSE SUCH MEMBER TO HAVE A DEFICIT ADJUSTED CAPITAL
ACCOUNT BALANCE AS OF THE END OF SUCH FISCAL YEAR OR OTHER PERIOD, ITEMS OF
COMPANY INCOME AND GAIN (CONSISTING OF A PRO RATA PORTION OF EACH ITEM OF
COMPANY INCOME, INCLUDING GROSS INCOME AND GAIN) SHALL BE SPECIFICALLY ALLOCATED
TO SUCH MEMBER IN AN AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT
REQUIRED BY THE TREASURY REGULATIONS, THE DEFICIT IN SUCH MEMBER’S ADJUSTED
CAPITAL ACCOUNT BALANCE AS QUICKLY AS POSSIBLE. THIS SECTION 6.4(B)(I) IS
INTENDED TO COMPLY WITH THE QUALIFIED INCOME OFFSET PROVISION IN SECTION
L.704-L(B)(2)(II)(D) OF THE TREASURY REGULATIONS AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.

 

(II)           GROSS INCOME ALLOCATION. IF ANY MEMBER WOULD OTHERWISE HAVE A
DEFICIT ADJUSTED CAPITAL ACCOUNT BALANCE AS OF THE LAST DAY OF ANY FISCAL YEAR
OR OTHER PERIOD, INDIVIDUAL ITEMS OF INCOME AND GAIN OF THE COMPANY SHALL BE
SPECIFICALLY ALLOCATED TO SUCH MEMBER (IN THE MANNER SPECIFIED IN SECTION
6.4(B)(I)) SO AS TO ELIMINATE SUCH DEFICIT AS QUICKLY AS POSSIBLE.

 

(III)          PARTNERSHIP MINIMUM GAIN CHARGEBACK. IF THERE IS A NET DECREASE
IN PARTNERSHIP MINIMUM GAIN DURING A FISCAL YEAR OR OTHER PERIOD, EACH MEMBER
SHALL BE

 

37

--------------------------------------------------------------------------------


 

ALLOCATED ITEMS OF COMPANY GROSS INCOME AND GAIN FOR SUCH FISCAL YEAR OR OTHER
PERIOD (AND, IF NECESSARY, SUBSEQUENT FISCAL YEARS OR PERIODS) IN PROPORTION TO,
AND TO THE EXTENT OF, SUCH MEMBER’S SHARE OF SUCH NET DECREASE, EXCEPT TO THE
EXTENT SUCH ALLOCATION WOULD NOT BE REQUIRED BY SECTION 1.704-2(F) OF THE
TREASURY REGULATIONS. THE AMOUNTS REFERRED TO IN THIS SECTION 6.4(B)(III), AND
THE ITEMS TO BE SO ALLOCATED SHALL BE DETERMINED IN ACCORDANCE WITH SECTION
1.704-2 OF THE TREASURY REGULATIONS. THIS SECTION 6.4(B)(III) IS INTENDED TO
CONSTITUTE A “MINIMUM GAIN CHARGEBACK” PROVISION AS DESCRIBED IN SECTION
1.704-2(F) OR 1.704-2(J)(2) OF THE TREASURY REGULATIONS AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.

 

(IV)          PARTNER NONRECOURSE DEBT MINIMUM GAIN CHARGEBACK. IF THERE IS A
NET DECREASE IN PARTNER NONRECOURSE DEBT MINIMUM GAIN DURING A FISCAL YEAR OR
OTHER PERIOD, THEN EACH MEMBER SHALL BE ALLOCATED ITEMS OF COMPANY GROSS INCOME
OR GAIN EQUAL TO SUCH MEMBER’S SHARE OF SUCH NET DECREASE, EXCEPT TO THE EXTENT
SUCH ALLOCATION WOULD NOT BE REQUIRED UNDER SECTION L.704-2(I)(4) OR
1.704-2(J)(2) OF THE TREASURY REGULATIONS. THE AMOUNTS REFERRED TO IN THIS
SECTION 6.4(B)(IV) AND THE ITEMS TO BE SO ALLOCATED SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 1.704-2 OF THE TREASURY REGULATIONS. THIS SECTION
6.4(B)(IV) IS INTENDED TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK REQUIREMENT
CONTAINED IN SECTION 1.704-2(I)(4) OF THE TREASURY REGULATIONS AND SHALL BE
INTERPRETED CONSISTENTLY THEREWITH.

 

(V)           LIMITATIONS ON NET LOSS ALLOCATIONS. WITH RESPECT TO ANY MEMBER,
NOTWITHSTANDING THE PROVISIONS OF SECTION 6.4(A), THE AMOUNT OF NET LOSSES FOR
ANY FISCAL YEAR OR OTHER PERIOD THAT WOULD OTHERWISE BE ALLOCATED TO A MEMBER
UNDER SECTION 6.4(A) SHALL NOT CAUSE OR INCREASE A DEFICIT ADJUSTED CAPITAL
ACCOUNT BALANCE. ANY NET LOSSES IN EXCESS OF THE LIMITATION SET FORTH IN THIS
SECTION 6.4(B)(V) SHALL BE ALLOCATED AMONG THE MEMBERS, PRO RATA, TO THE EXTENT
EACH, RESPECTIVELY, IS LIABLE OR EXPOSED WITH RESPECT TO ANY DEBT OR OTHER
OBLIGATIONS OF THE COMPANY.

 

(VI)          PARTNER NONRECOURSE DEDUCTIONS. PARTNER NONRECOURSE DEDUCTIONS (AS
DESCRIBED IN SECTION 1.704-2(I) OF THE TREASURY REGULATIONS) FOR ANY FISCAL YEAR
OR OTHER PERIOD SHALL BE SPECIFICALLY ALLOCATED TO THE MEMBERS WHO BEAR THE
ECONOMIC RISK OF LOSS WITH RESPECT TO PARTNER NONRECOURSE DEBT TO WHICH SUCH
PARTNER NONRECOURSE DEDUCTIONS ARE ATTRIBUTABLE IN ACCORDANCE WITH SECTION
1.704-2(I)(1) OF THE TREASURY REGULATIONS.

 

(VII)         NONRECOURSE DEDUCTIONS. NONRECOURSE DEDUCTIONS (AS DESCRIBED IN
SECTION 1.704-2(B) OF THE TREASURY REGULATIONS) FOR ANY FISCAL YEAR OR OTHER
PERIOD SHALL BE ALLOCATED TO THE FOUNDING MEMBERS IN ACCORDANCE WITH THEIR
RELATIVE PERCENTAGE INTERESTS.

 

(VIII)        EXCESS NONRECOURSE LIABILITIES. IF THE BUILT-IN GAIN IN COMPANY
ASSETS SUBJECT TO NONRECOURSE DEBTS EXCEEDS THE GAIN DESCRIBED IN SECTION
1.752-3(A)(2) OF THE TREASURY REGULATIONS, THE EXCESS NONRECOURSE LIABILITIES
SHALL BE ALLOCATED (I) FIRST, AMONG THE FOUNDING MEMBERS UP TO THE AMOUNT OF
BUILT-IN GAIN THAT IS ALLOCABLE TO THE FOUNDING MEMBERS ON SECTION 704(C)
PROPERTY, (II) SECOND, AMONG THE MEMBERS OTHER THAN THE FOUNDING MEMBERS UP TO
THE AMOUNT OF BUILT-IN GAIN THAT IS ALLOCABLE TO SUCH OTHER MEMBERS ON SECTION
704(C) PROPERTY, AND (III) LAST, ANY REMAINING EXCESS NONRECOURSE LIABILITIES
SHALL BE ALLOCATED AMONG THE MEMBERS IN ACCORDANCE WITH THEIR RELATIVE
PERCENTAGE INTERESTS.

 

38

--------------------------------------------------------------------------------


 

(IX)           ORDERING RULES. ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, ALLOCATIONS FOR ANY FISCAL PERIOD OR OTHER PERIOD OF
NONRECOURSE DEDUCTIONS (AS DESCRIBED IN SECTION 1.704-2(B) OF THE TREASURY
REGULATIONS) OR PARTNER NONRECOURSE DEDUCTIONS (AS DESCRIBED IN SECTION
1.704-2(I) OF THE TREASURY REGULATIONS), OR OF ITEMS REQUIRED TO BE ALLOCATED
PURSUANT TO THE MINIMUM GAIN CHARGEBACK REQUIREMENTS CONTAINED IN SECTIONS
6.4(B)(III) AND 6.4(B)(IV), SHALL BE MADE BEFORE ANY OTHER ALLOCATIONS
HEREUNDER.

 

(X)            SPECIAL ALLOCATION. IF, FOR FEDERAL INCOME TAX PURPOSES, THE
COMPANY IS DEEMED TO HAVE MADE A DEDUCTIBLE PAYMENT TO A MEMBER THAT IS NOT
ACTUALLY PAID, THEN NOTWITHSTANDING SECTION 6.4(A), THE DEDUCTION ATTRIBUTABLE
TO SUCH PAYMENT SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER.

 


(C)           CURATIVE PROVISIONS. THE ALLOCATIONS SET FORTH IN SECTION
6.4(B)(I)-(VIII) (THE “REGULATORY ALLOCATIONS”) ARE INTENDED TO COMPLY WITH
CERTAIN REQUIREMENTS OF SECTION 1.704-1(B) AND 1.704-2 OF THE TREASURY
REGULATIONS. THE REGULATORY ALLOCATIONS MAY NOT BE CONSISTENT WITH THE MANNER IN
WHICH THE MEMBERS INTEND TO ALLOCATE NET INCOME AND NET LOSSES OR MAKE COMPANY
CONTRIBUTIONS. ACCORDINGLY, NOTWITHSTANDING THE OTHER PROVISIONS OF THIS
AGREEMENT, BUT SUBJECT TO THE REGULATORY ALLOCATIONS, MEMBERS SHALL REALLOCATE
ITEMS OF INCOME, GAIN, DEDUCTIONS AND LOSS AMONG THE MEMBERS SO AS TO ELIMINATE
THE EFFECT OF THE REGULATORY ALLOCATIONS AND THEREBY CAUSE THE RESPECTIVE
CAPITAL ACCOUNTS OF THE MEMBERS TO BE IN THE AMOUNTS (OR AS CLOSE THERETO AS
POSSIBLE) THEY WOULD HAVE BEEN IF NET INCOME AND NET LOSSES (AND SUCH OTHER
ITEMS OF INCOME, GAIN, DEDUCTION AND LOSS) HAD BEEN ALLOCATED WITHOUT REFERENCE
TO THE REGULATORY ALLOCATIONS. IN GENERAL, THE MEMBERS ANTICIPATE THAT THIS WILL
BE ACCOMPLISHED BY SPECIALLY ALLOCATING OTHER NET INCOME AND NET LOSSES (AND
SUCH OTHER ITEMS OF INCOME, GAIN, DEDUCTION AND LOSS) AMONG THE MEMBERS SO THAT
THE NET AMOUNT OF THE REGULATORY ALLOCATIONS AND SUCH SPECIAL ALLOCATIONS TO
EACH SUCH MEMBER IS ZERO. IN ADDITION, IF IN ANY FISCAL YEAR OR OTHER PERIOD
THERE IS A DECREASE IN PARTNERSHIP MINIMUM GAIN, OR IN PARTNER NONRECOURSE DEBT
MINIMUM GAIN, AND APPLICATION OF THE MINIMUM GAIN CHARGEBACK REQUIREMENTS SET
FORTH IN THIS SECTION 6.4 WOULD CAUSE A DISTORTION IN THE ECONOMIC ARRANGEMENT
AMONG THE MEMBERS, THE MEMBERS MAY, IF THEY DO NOT EXPECT THAT THE COMPANY WILL
HAVE SUFFICIENT OTHER INCOME TO CORRECT SUCH DISTORTION, REQUEST THE INTERNAL
REVENUE SERVICE TO WAIVE EITHER OR BOTH OF SUCH MINIMUM GAIN CHARGEBACK
REQUIREMENTS. IF SUCH REQUEST IS GRANTED, THIS AGREEMENT SHALL BE APPLIED IN
SUCH INSTANCE AS IF IT DID NOT CONTAIN SUCH MINIMUM GAIN CHARGEBACK
REQUIREMENTS.


 

6.5          Allocations of Net Income and Net Losses for Federal Income Tax
Purposes. The Company’s ordinary income and losses and capital gains and losses
as determined for federal income tax purposes (and each item of income, gain,
loss or deduction entering into the computation thereof) shall be allocated to
the Members in the same proportions as the corresponding “book” items are
allocated pursuant to Section 6.4 of this Agreement. Notwithstanding the
foregoing sentence, federal income tax items relating to any Section 704(c)
Property shall be allocated among the Members in accordance with Section 704(c)
of the Code and Treasury Regulations Section 1.704-1(b)(2)(iv)(g) to take into
account the difference between the fair market value and the tax basis of such
Section 704(c) Property using any method approved by the Manager and prescribed
under Treasury Regulations corresponding to Section 704(c) of the Code. Items
described in this Section 6.5 shall neither be credited nor charged to the
Members’ Capital Accounts.

 

39

--------------------------------------------------------------------------------


 

6.6          Elections. Except as otherwise expressly provided herein, all
elections required or permitted to be made by the Company under the Code or
other applicable tax law, and all decisions with respect to the calculation of
its taxable income or tax loss under the Code or other applicable tax law, shall
be made in such manner as may be reasonably determined by the Manager; provided
that the Company shall make (i) the election to amortize organizational expenses
pursuant to Section 709 of the Code and the regulations promulgated thereunder,
and (ii) the TEFRA Election as provided in Section 6.2.

 

6.7          Tax Year. The taxable year of the Company shall be the same as its
Fiscal Year.

 

6.8          Withholding Requirements. Notwithstanding any provision herein to
the contrary, the Manager is authorized to take any and all actions that it
determines to be necessary or appropriate to ensure that the Company satisfies
any and all withholding and tax payment obligations under Section 1441, 1445,
1446 or any other provision of the Code or other applicable law. Without
limiting the generality of the foregoing, the Manager may withhold from
distributions the amount that it determines is required to be withheld from the
amount otherwise distributable to any Member pursuant to Article 5; provided,
however, that such amount shall be deemed to have been distributed to such
Member for purposes of applying Article 5 and this Article 6. The Manager will
not withhold any amounts from cash or other property distributable to any Member
to satisfy any withholding and tax payment obligations to the extent that such
Member demonstrates to the Manager’s satisfaction that such Member is not
subject to such withholding and tax payment obligation. In the event that the
Manager withholds or pays tax in respect of any Member for any period in excess
of the amount of cash or other property otherwise distributable to such Member
for such period (or there is a determination by any taxing authority that the
Company should have withheld or paid any tax for any period in excess of the
tax, if any, that it actually withheld or paid for such period), such excess
amount (or such additional amount) shall be treated as a recourse loan to such
Member that shall bear interest at the rate of ten percent per annum and be
payable on demand.

 

6.9          Reports to Members.

 


(A)           THE BOOKS OF ACCOUNT AND RECORDS OF THE COMPANY SHALL BE AUDITED
AS OF THE END OF EACH FISCAL YEAR BY THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS.


 


(B)           WITHIN 60 CALENDAR DAYS AFTER THE END OF EACH FISCAL PERIOD OF
EACH FISCAL YEAR OF THE COMPANY (OR THE NEXT BUSINESS DAY IF THE 60TH CALENDAR
DAY IS NOT A BUSINESS DAY), THE COMPANY SHALL SEND TO EACH PERSON WHO WAS A
MEMBER DURING SUCH PERIOD AN UNAUDITED REPORT SETTING FORTH THE FOLLOWING AS OF
THE END OF SUCH FISCAL PERIOD:


 

(I)            UNLESS SUCH FISCAL PERIOD IS THE LAST FISCAL PERIOD OF THE FISCAL
YEAR, AN UNAUDITED BALANCE SHEET AS OF THE END OF SUCH PERIOD;

 

(II)           UNLESS SUCH FISCAL PERIOD IS THE LAST FISCAL PERIOD OF THE FISCAL
YEAR, AN UNAUDITED INCOME STATEMENT OF THE COMPANY FOR SUCH PERIOD;

 

(III)          A STATEMENT OF EACH MEMBER’S CAPITAL ACCOUNT;

 

(IV)          A SUMMARY OF THE COMPANY’S ACTIVITIES DURING SUCH PERIOD; AND

 

40

--------------------------------------------------------------------------------


 

(V)           A CASH FLOW STATEMENT.

 


(C)           WITHIN 100 CALENDAR DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY (OR THE NEXT BUSINESS DAY IF THE 100TH CALENDAR DAY IS NOT A BUSINESS
DAY), THE COMPANY SHALL SEND TO EACH PERSON WHO WAS A MEMBER DURING SUCH PERIOD
AN AUDITED REPORT SETTING FORTH THE FOLLOWING AS OF THE END OF SUCH FISCAL YEAR:


 

(I)            AN AUDITED BALANCE SHEET AS OF THE END OF SUCH FISCAL YEAR;

 

(II)           AN AUDITED INCOME STATEMENT OF THE COMPANY FOR SUCH FISCAL YEAR;

 

(III)          A STATEMENT OF EACH MEMBER’S CAPITAL ACCOUNT; AND

 

(IV)          A CASH FLOW STATEMENT.

 


(D)           THE COMPANY SHALL PROVIDE EACH MEMBER WITH MONTHLY “FLASH
REPORTS.”


 


(E)           WITH REASONABLE PROMPTNESS, THE MANAGER WILL DELIVER SUCH OTHER
INFORMATION AVAILABLE TO THE MANAGER, INCLUDING FINANCIAL STATEMENTS AND
COMPUTATIONS, AS ANY MEMBER MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO
COMPLY WITH REGULATORY REQUIREMENTS, INCLUDING REPORTING REQUIREMENTS, TO WHICH
SUCH MEMBER IS SUBJECT.


 

6.10        Auditors. The auditors of the Company shall be Deloitte & Touche
LLP, unless otherwise determined by the Manager.


 

6.11        Transfers During Year. In order to avoid an interim closing of the
Company’s books, the allocation of Net Income and Net Losses under this Article
6 between a Member who Transfers part or all of its Interest in the Company
during the Company’s Fiscal Year and such Member’s transferee, or to a Member
whose Percentage Interest varies during the course of the Company’s Fiscal Year,
may be determined pursuant to any method chosen by the Manager.


 

6.12        Code Section 754 Election. Pursuant to the Tax Receivable Agreement,
the Company shall make the election provided for under Code Section 754.

 

ARTICLE 7 



DISSOLUTION 

 

7.1          Dissolution.

 


(A)           THE COMPANY SHALL BE DISSOLVED AND SUBSEQUENTLY TERMINATED UPON
THE OCCURRENCE OF THE FIRST OF THE FOLLOWING EVENTS:


 

(I)            THE UNANIMOUS DECISION OF THE MEMBERS THAT THEN HOLD COMMON UNITS
TO DISSOLVE THE COMPANY;

 

(II)           THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION OF THE COMPANY
PURSUANT TO § 18-802 OF THE LLC ACT; OR

 

41

--------------------------------------------------------------------------------


 

(III)          THE TERMINATION OF THE LEGAL EXISTENCE OF THE LAST REMAINING
MEMBER OR THE OCCURRENCE OF ANY OTHER EVENT THAT CAUSES THE LAST REMAINING
MEMBER TO CEASE TO BE A MEMBER OF THE COMPANY, UNLESS THE COMPANY IS CONTINUED
WITHOUT DISSOLUTION PURSUANT TO SECTION 7.1(B).

 


(B)           UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING
MEMBER OF THE COMPANY TO CEASE TO BE A MEMBER OF THE COMPANY (OTHER THAN UPON
CONTINUATION OF THE COMPANY WITHOUT DISSOLUTION UPON AN ASSIGNMENT BY THE MEMBER
OF ALL OF ITS INTEREST IN THE COMPANY AND THE ADMISSION OF THE TRANSFEREE AS A
MEMBER PURSUANT TO SECTION 8.2), TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PERSONAL REPRESENTATIVE OF SUCH MEMBER IS HEREBY AUTHORIZED TO, AND SHALL,
WITHIN 90 DAYS AFTER THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED
MEMBERSHIP OF SUCH MEMBER IN THE COMPANY, AGREE IN WRITING (I) TO CONTINUE THE
COMPANY AND (II) TO THE ADMISSION OF THE PERSONAL REPRESENTATIVE OR ITS NOMINEE
OR DESIGNEE, AS THE CASE MAY BE, AS A SUBSTITUTE MEMBER OF THE COMPANY,
EFFECTIVE AS OF THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED
MEMBERSHIP OF SUCH MEMBER IN THE COMPANY.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BANKRUPTCY (AS DEFINED IN §§ 18-101(1) AND 18-304 OF THE LLC ACT) OF A MEMBER
SHALL NOT CAUSE THE MEMBER TO CEASE TO BE A MEMBER OF THE COMPANY AND UPON THE
OCCURRENCE OF SUCH AN EVENT, THE COMPANY SHALL CONTINUE WITHOUT DISSOLUTION.


 

7.2          Winding-Up. When the Company is dissolved, the business and
property of the Company shall be wound up in an orderly manner by the Manager or
by a liquidating trustee as may be appointed by the Manager (the Manager or such
liquidating trustee, as the case may be, the “Liquidator”). If the Members are
unable to agree with respect to the distribution of any Company assets, then the
Liquidator shall use its reasonable best efforts to reduce to cash and Cash
Equivalents such assets of the Company as the Liquidator shall deem it advisable
to sell, subject to obtaining fair market value for such assets and any tax or
other legal considerations. No Member shall take any action (with respect to the
Company) that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Company’s business and affairs.

 

7.3          Final Distribution.

 


(A)           AS SOON AS REASONABLE FOLLOWING THE EVENT THAT CAUSED THE
DISSOLUTION OF THE COMPANY, THE ASSETS OF THE COMPANY SHALL BE APPLIED IN THE
FOLLOWING MANNER AND ORDER:


 

(I)            TO PAY THE EXPENSES OF THE WINDING-UP, LIQUIDATION AND
DISSOLUTION OF THE COMPANY, AND ALL CREDITORS OF THE COMPANY, OTHER THAN
MEMBERS, EITHER BY ACTUAL PAYMENT OR BY MAKING A REASONABLE PROVISION THEREFOR,
IN THE MANNER, AND IN THE ORDER OF PRIORITY, SET FORTH IN § 18-804 OF THE LLC
ACT;

 

(II)           TO PAY, IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, ON A
PRO RATA BASIS, THE DEBTS PAYABLE TO ALL CREDITORS OF THE COMPANY THAT ARE
MEMBERS, EITHER BY ACTUAL PAYMENT OR BY MAKING A REASONABLE PROVISION THEREFOR;
AND

 

(III)          TO DISTRIBUTE THE REMAINING ASSETS OF THE COMPANY TO THE MEMBERS
IN ACCORDANCE WITH SECTION 5.4(B), TAKING INTO ACCOUNT ALL ADJUSTMENTS TO
CAPITAL ACCOUNTS OR OFFSETS REQUIRED UNDER THIS AGREEMENT THROUGH THE DATE OF
DISTRIBUTION.

 

42

--------------------------------------------------------------------------------


 


(B)           IF ANY MEMBER HAS A DEFICIT BALANCE IN ITS CAPITAL ACCOUNT IN
EXCESS OF ANY UNPAID CAPITAL CONTRIBUTIONS (IF ANY), SUCH MEMBER SHALL HAVE NO
OBLIGATION TO MAKE ANY CAPITAL CONTRIBUTION TO THE COMPANY WITH RESPECT TO SUCH
DEFICIT, AND SUCH DEFICIT SHALL NOT BE CONSIDERED A DEBT OWED TO THE COMPANY OR
TO ANY OTHER PERSON FOR ANY PURPOSE WHATSOEVER.


 


(C)           EACH MEMBER SHALL LOOK SOLELY TO THE ASSETS OF THE COMPANY FOR THE
AMOUNTS DISTRIBUTABLE TO IT HEREUNDER AND SHALL HAVE NO RIGHT OR POWER TO DEMAND
OR RECEIVE PROPERTY THEREFOR FROM ANY OTHER MEMBER.


 


(D)           THE COMPANY SHALL TERMINATE WHEN (I) ALL OF THE ASSETS OF THE
COMPANY, AFTER PAYMENT OF OR DUE PROVISION FOR ALL DEBTS, LIABILITIES AND
OBLIGATIONS OF THE COMPANY SHALL HAVE BEEN DISTRIBUTED TO THE MEMBER IN THE
MANNER PROVIDED FOR IN THIS AGREEMENT, AND (II) THE CERTIFICATE SHALL HAVE BEEN
CANCELED IN THE MANNER REQUIRED BY THE LLC ACT.


 

ARTICLE 8



TRANSFER; SUBSTITUTION; ADJUSTMENTS

 

8.1          Restrictions on Transfer.

 


(A)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, EACH
MEMBER MAY, SUBJECT TO SECTION 8.1(B), TRANSFER ANY OR ALL OF ITS UNITS. IT IS A
CONDITION TO ANY TRANSFER BY A MEMBER (THE “TRANSFERRING MEMBER”) OTHERWISE
PERMITTED HEREUNDER THAT THE TRANSFEREE (I) AGREES TO BECOME A PARTY TO, AND BE
BOUND BY THE TERMS OF, THIS AGREEMENT TO THE SAME EXTENT AS THE TRANSFERRING
MEMBER, AND (II) ASSUMES BY OPERATION OF LAW OR EXPRESS AGREEMENT ALL OF THE
OBLIGATIONS OF THE TRANSFERRING MEMBER UNDER THIS AGREEMENT OR TO WHICH SUCH
TRANSFERRING MEMBER IS A PARTY WITH RESPECT TO SUCH TRANSFERRED UNITS OR OTHER
EQUITY INTERESTS IN THE COMPANY. NOTWITHSTANDING THE FOREGOING, ANY TRANSFEREE
OF ANY TRANSFERRED UNITS OR OTHER EQUITY INTERESTS IN THE COMPANY SHALL BE
SUBJECT TO ANY AND ALL OWNERSHIP LIMITATIONS CONTAINED IN THIS AGREEMENT OR ANY
OTHER AGREEMENT WITH THE COMPANY TO WHICH SUCH TRANSFERRING MEMBER IS A PARTY.
ANY TRANSFEREE, WHETHER OR NOT ADMITTED AS A MEMBER, SHALL TAKE SUBJECT TO THE
OBLIGATIONS OF THE TRANSFEROR HEREUNDER.


 


(B)           IN ADDITION TO ANY OTHER RESTRICTIONS ON TRANSFER HEREIN
CONTAINED, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF THIS ARTICLE 8, ANY
PURPORTED TRANSFER OR ASSIGNMENT OF A UNIT OR OTHER EQUITY INTERESTS IN THE
COMPANY BY ANY MEMBER MADE IN THE FOLLOWING EVENTS SHALL BE VOID AB INITIO:


 

(I)            TO ANY PERSON WHO LACKS THE LEGAL RIGHT, POWER OR CAPACITY TO OWN
UNITS;

 

(II)           IF SUCH TRANSFER WOULD CAUSE THE COMPANY TO BECOME, WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF ERISA, A “PARTY-IN-INTEREST”
(AS DEFINED IN SECTION 3(14) OF ERISA) OR A “DISQUALIFIED PERSON” (AS DEFINED IN
SECTION 4975(C) OF THE CODE);

 

(III)          IF SUCH TRANSFER WOULD, IN THE OPINION OF COUNSEL TO THE COMPANY,
CAUSE ANY PORTION OF THE ASSETS OF THE COMPANY TO CONSTITUTE ASSETS OF ANY
EMPLOYEE BENEFIT PLAN PURSUANT TO DEPARTMENT OF LABOR REGULATIONS SECTION
2510.3-101;

 

43

--------------------------------------------------------------------------------


 

(IV)          IF SUCH TRANSFER REQUIRES THE REGISTRATION OF SUCH UNITS PURSUANT
TO ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR WOULD OTHERWISE
VIOLATE ANY FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR REGULATIONS APPLICABLE
TO THE COMPANY OR THE UNITS;

 

(V)           IF SUCH TRANSFER IS EFFECTUATED THROUGH AN “ESTABLISHED SECURITIES
MARKET” OR A “SECONDARY MARKET (OR THE SUBSTANTIAL EQUIVALENT THEREOF)” WITHIN
THE MEANING OF SECTION 7704 OF THE CODE OR SUCH TRANSFER WOULD RESULT IN A
MATERIALLY INCREASED RISK THAT THE COMPANY WOULD HE TREATED AS A “PUBLICLY
TRADED PARTNERSHIP,” AS SUCH TERM IS DEFINED IN SECTIONS 469(K)(2) OR 7704(B) OF
THE CODE;

 

(VI)          IF SUCH TRANSFER SUBJECTS THE COMPANY TO BE REGULATED UNDER THE
INVESTMENT COMPANY ACT OF 1940, THE INVESTMENT ADVISORS ACT OF 1940 OR ERISA,
EACH AS AMENDED;

 

(VII)         IF SUCH TRANSFER MAY CAUSE THE COMPANY TO CEASE TO BE CLASSIFIED
AS A PARTNERSHIP FOR FEDERAL OR STATE INCOME TAX PURPOSES;

 

(VIII)        IF SUCH TRANSFER VIOLATES ANY APPLICABLE LAWS; OR

 

(IX)           IF THE COMPANY DOES NOT RECEIVE WRITTEN INSTRUMENTS (INCLUDING
WITHOUT LIMITATION, COPIES OF ANY INSTRUMENTS OF TRANSFER AND SUCH ASSIGNEE’S
CONSENT TO BE BOUND BY THIS AGREEMENT AS AN ASSIGNEE) THAT ARE IN A FORM
SATISFACTORY TO THE MANAGER (IN ITS SOLE AND ABSOLUTE DISCRETION).

 

8.2          Substituted Members.

 


(A)           NO MEMBER SHALL HAVE THE RIGHT TO SUBSTITUTE A TRANSFEREE AS A
MEMBER IN HIS OR HER PLACE WITH RESPECT TO ANY UNITS OR OTHER EQUITY INTERESTS
IN THE COMPANY SO TRANSFERRED (INCLUDING ANY TRANSFEREE PERMITTED BY
SECTION 8.1) UNLESS (I) SUCH TRANSFER IS MADE IN COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT AND ANY OTHER AGREEMENTS WITH THE COMPANY OR OTHER MEMBERS TO
WHICH SUCH TRANSFEROR MEMBER IS A PARTY AND (II) SUCH TRANSFEREE ASSUMES, BY
WRITTEN INSTRUMENT SATISFACTORY TO THE COMPANY PURSUANT TO SECTION 8.L(B)(IX)
ABOVE, ALL THE RIGHTS AND POWERS AND IS SUBJECT TO ALL THE RESTRICTIONS AND
LIABILITIES THAT WERE APPLICABLE TO THE TRANSFEROR BY VIRTUE OF THE TRANSFEROR’S
OWNERSHIP OF THE UNITS OR OTHER EQUITY INTERESTS IN THE COMPANY BEING
TRANSFERRED.


 


(B)           EXCEPT AS PROVIDED IN SECTION 8.2(C) AND OTHERWISE IN THIS
AGREEMENT, A TRANSFEREE WHO HAS BEEN ADMITTED AS A MEMBER IN ACCORDANCE WITH
SECTION 8.2(A) SHALL HAVE ALL THE RIGHTS AND POWERS AND BE SUBJECT TO ALL THE
RESTRICTIONS AND LIABILITIES OF A MEMBER UNDER THIS AGREEMENT HOLDING THE SAME
UNITS OR OTHER EQUITY INTERESTS IN THE COMPANY. THE ADMISSION OF ANY TRANSFEREE
AS A MEMBER SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 3.1.


 


(C)           IN THE EVENT OF A TRANSFER BY A FOUNDING MEMBER, THE TRANSFEREE
SHALL NOT HAVE THE RIGHTS AND POWERS OF A FOUNDING MEMBER UNDER THIS AGREEMENT
UNLESS (I) THE TRANSFEREE IS A PERMITTED TRANSFEREE OF THE FOUNDING MEMBER PRIOR
TO AND FOLLOWING THE TRANSFER, OR (II) IN THE CASE OF A DIRECT OR INDIRECT
CHANGE OF CONTROL OF THE FOUNDING MEMBER, OR ANY DIRECT OR INDIRECT HOLDER OF
EQUITY IN THE FOUNDING MEMBER, FOLLOWING THE CHANGE OF CONTROL THE

 

44

--------------------------------------------------------------------------------


 


FOUNDING MEMBER’S ESA PARTY OR ITS STOCKHOLDERS OWNS 50% OR MORE OF THE GENERAL
VOTING POWER OF THE TRANSFEREE.


 

8.3          Effect of Void Transfers. No Transfer of any Units owned by a
Member in violation hereof shall be made or recorded on the books of the
Company, and any such purported Transfer shall be void and of no effect.

 

ARTICLE 9



REDEMPTION RIGHT OF MEMBER

 

9.1          Redemption Right of a Member.

 


(A)           EACH MEMBER (OTHER THAN NCM INC.) SHALL BE ENTITLED TO CAUSE THE
COMPANY TO REDEEM ITS COMMON UNITS (THE “REDEMPTION RIGHT”) FROM TIME TO TIME. A
MEMBER DESIRING TO EXERCISE ITS REDEMPTION RIGHT (THE “REDEEMING MEMBER”) SHALL
EXERCISE SUCH RIGHT BY GIVING WRITTEN NOTICE (THE “REDEMPTION NOTICE”) TO THE
COMPANY (WITH A COPY TO NCM INC.). THE REDEMPTION NOTICE SHALL SPECIFY THE
NUMBER OF COMMON UNITS (THE “REDEEMED UNITS”) THAT THE REDEEMING MEMBER INTENDS
TO HAVE THE COMPANY REDEEM AND A DATE, WHICH IS NOT LESS THAN SEVEN (7) BUSINESS
DAYS NOR MORE THAN 10 BUSINESS DAYS AFTER DELIVERY OF THE REDEMPTION NOTICE, ON
WHICH EXERCISE OF THE REDEMPTION RIGHT SHALL BE COMPLETED (THE “REDEMPTION
DATE”). UNLESS THE REDEEMING MEMBER HAS TIMELY DELIVERED A RETRACTION NOTICE AS
PROVIDED IN SECTION 9.1(B), ON THE REDEMPTION DATE (TO BE EFFECTIVE IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON THE REDEMPTION DATE) (I) THE REDEEMING MEMBER
SHALL TRANSFER AND SURRENDER THE REDEEMED UNITS TO THE COMPANY, FREE AND CLEAR
OF ALL LIENS AND ENCUMBRANCES, AND (II) THE COMPANY SHALL (X) CANCEL THE
REDEEMED UNITS, (Y) TRANSFER TO THE REDEEMING MEMBER THE CONSIDERATION TO WHICH
THE REDEEMING MEMBER IS ENTITLED UNDER SECTION 9.1(B), AND (Z) ISSUE TO THE
REDEEMING MEMBER PURSUANT TO SECTION 3.4(H) A CERTIFICATE FOR A NUMBER OF COMMON
UNITS EQUAL TO THE DIFFERENCE (IF ANY) BETWEEN THE NUMBER OF COMMON UNITS
EVIDENCED BY THE CERTIFICATE SURRENDERED BY THE REDEEMING MEMBER PURSUANT TO
CLAUSE (I) OF THIS SECTION 9.1(A) AND THE REDEEMED UNITS.


 


(B)           IN EXERCISING ITS REDEMPTION RIGHT, A REDEEMING MEMBER, AT NCM
INC.’S OPTION AS PROVIDED IN SECTION 3.5(B) AND SUBJECT TO SECTION 9.1(D), SHALL
BE ENTITLED TO RECEIVETHE SHARE SETTLEMENT OR THE CASH SETTLEMENT. WITHIN THREE
(3) BUSINESS DAYS OF DELIVERY OF THE REDEMPTION NOTICE, NCM INC. SHALL GIVE
WRITTEN NOTICE (THE “CONTRIBUTION NOTICE”) TO THE COMPANY (WITH A COPY TO THE
REDEEMING MEMBER) OF ITS INTENDED SETTLEMENT METHOD; PROVIDED THAT IF NCM INC.
DOES NOT TIMELY DELIVER A CONTRIBUTION NOTICE, NCM INC. SHALL BE DEEMED TO HAVE
ELECTED THE SHARE SETTLEMENT METHOD. IF NCM INC. ELECTS THE CASH SETTLEMENT
METHOD, THE REDEEMING MEMBER MAY RETRACT ITS REDEMPTION NOTICE BY GIVING WRITTEN
NOTICE (THE “RETRACTION NOTICE”) TO THE COMPANY (WITH A COPY TO NCM INC.) WITHIN
TWO (2) BUSINESS DAYS OF DELIVERY OF THE CONTRIBUTION NOTICE. THE TIMELY
DELIVERY OF A RETRACTION NOTICE SHALL TERMINATE ALL OF THE REDEEMING MEMBER’S,
COMPANY’S AND NCM INC.’S RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9.1 ARISING
FROM THE REDEMPTION NOTICE.


 


(C)           THE NUMBER OF SHARES OF NCM INC. COMMON STOCK AND THE REDEEMED
UNITS EQUIVALENT THAT A REDEEMING MEMBER IS ENTITLED TO RECEIVE UNDER SECTION
9.1(B) (WHETHER

 

45

--------------------------------------------------------------------------------


 


THROUGH A SHARE SETTLEMENT OR CASH SETTLEMENT) SHALL NOT BE ADJUSTED ON ACCOUNT
OF ANY DISTRIBUTIONS PREVIOUSLY MADE WITH RESPECT TO THE REDEEMED UNITS OR
DIVIDENDS PREVIOUSLY PAID WITH RESPECT TO NCM INC. COMMON STOCK; PROVIDED,
HOWEVER, THAT IF A REDEEMING MEMBER CAUSES THE COMPANY TO REDEEM REDEEMED UNITS
AND THE REDEMPTION DATE OCCURS SUBSEQUENT TO THE RECORD DATE FOR ANY
DISTRIBUTION WITH RESPECT TO THE REDEEMED UNITS BUT PRIOR TO PAYMENT OF SUCH
DISTRIBUTION, THE REDEEMING MEMBER SHALL BE ENTITLED TO RECEIVE SUCH
DISTRIBUTION WITH RESPECT TO THE REDEEMED UNITS ON THE DATE THAT IT IS MADE
NOTWITHSTANDING THAT THE REDEEMING MEMBER TRANSFERRED AND SURRENDERED THE
REDEEMED UNITS TO THE COMPANY PRIOR TO SUCH DATE.


 


(D)           IN THE EVENT OF A RECLASSIFICATION OR OTHER SIMILAR TRANSACTION AS
A RESULT OF WHICH THE SHARES OF NCM INC. COMMON STOCK ARE CONVERTED INTO ANOTHER
SECURITY, THEN IN EXERCISING IT REDEMPTION RIGHT A REDEEMING MEMBER SHALL BE
ENTITLED TO RECEIVE THE AMOUNT OF SUCH SECURITY THAT THE REDEEMING MEMBER WOULD
HAVE RECEIVED IF SUCH REDEMPTION RIGHT HAD BEEN EXERCISED AND THE REDEMPTION
DATE HAD OCCURRED IMMEDIATELY PRIOR TO THE RECORD DATE OF SUCH RECLASSIFICATION
OR OTHER SIMILAR TRANSACTION.


 


(E)           THE PROVISIONS OF THIS SECTION 9.1 AND SECTION 3.5(B) SHALL BE
INTERPRETED AND APPLIED IN A MANNER CONSISTENT WITH THE CORRESPONDING PROVISIONS
OF NCM INC.’S CERTIFICATE OF INCORPORATION.


 

9.2          Effect of Exercise of Redemption Right. This Agreement shall
continue notwithstanding the exercise of a Redeeming Member’s Redemption Right
and all governance or other rights set forth herein shall be exercised by the
remaining Members and the Redeeming Member (to the extent of such Redeeming
Member’s remaining Interest in the Company). No exercise of a Redeeming Member’s
Redemption Right shall relieve such Redeeming Member of any prior breach of this
Agreement. Notwithstanding the exercise of a Redeeming Member’s Redemption
Right, the Exhibitor Services Agreement executed between such Redeeming Member’s
ESA Party (if such Redeeming Member is a Founding Member) and the Company shall
remain in full force and effect in accordance with the terms of such Exhibitor
Services Agreement. The Redeeming Member (if a Founding Member) and its
Affiliates shall retain all ownership and rights with respect to its theatres
and other assets that are not Contributed Assets (as defined in Section 2.5 of
the Contribution and Unit Holders Agreement). All Contributed Assets of such
Member shall remain the sole and exclusive property of the Company.

 

ARTICLE 10 



MISCELLANEOUS 

 

10.1        Agreement to Cooperate; Further Assurances. In case at any time any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and Managers of the Company and each Member and
their respective Affiliates shall execute such further documents (including
assignments, acknowledgments and consents and other instruments of Transfer) and
shall take such further action as shall be necessary or desirable to effect such
Transfer and to otherwise carry out the purposes of this Agreement, in each case
to the extent not inconsistent with applicable law.

 

46

--------------------------------------------------------------------------------


 

10.2        Amendments. Except as otherwise expressly provided in this Agreement
(including as provided in Sections 4.3(b)(vi) and 4.3(b)(xix)), amendments to
this Agreement shall require a Majority Member Vote; provided, however, that
(i) this Agreement may not be amended so as to materially impair the voting
power or economic rights of any outstanding Common Units in relation to any
other outstanding Units or of any Member in relation to the other Members, in
either case, without the consent of each Member and the holders representing a
majority of the then issued and outstanding Units or the affected Member, as the
case may be, and (ii)  Article 8 may only be amended with the approval of the
Manager and a Majority Member Vote.

 

10.3        Confidentiality. For a period of three years after the earlier of
(x) the dissolution of the Company and the termination of this Agreement or
(y) the date upon which such Member ceases to be a Member of the Company:

 


(A)           (I)            EACH MEMBER SHALL USE AND CAUSE ITS AFFILIATES TO
USE THE SAME DEGREE OF CARE IT USES TO SAFEGUARD ITS OWN CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) AND TO CAUSE ITS AND ITS AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES TO KEEP CONFIDENTIAL ALL
CONFIDENTIAL INFORMATION, INCLUDING BUT NOT LIMITED TO INTELLECTUAL PROPERTY AND
OTHER PROPRIETARY INFORMATION OF THE OTHER MEMBERS AND THE COMPANY, AND


 

(II)           EACH MEMBER SHALL HOLD AND SHALL CAUSE ITS AFFILIATES TO HOLD AND
SHALL CAUSE ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES TO HOLD IN CONFIDENCE, UNLESS COMPELLED TO DISCLOSE BY JUDICIAL
OR ADMINISTRATIVE PROCESS OR, IN THE OPINION OF COUNSEL, BY THE REQUIREMENTS OF
LAW, ALL DOCUMENTS AND INFORMATION CONCERNING ANY OTHER PARTY HERETO FURNISHED
IT BY SUCH OTHER PARTY OR ITS REPRESENTATIVES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (TOGETHER WITH THE INFORMATION
REFERRED TO IN CLAUSE (I) ABOVE, THE “CONFIDENTIAL INFORMATION”)), EXCEPT TO THE
EXTENT THAT ANY SUCH INFORMATION CAN BE SHOWN TO HAVE BEEN (A) PREVIOUSLY KNOWN
BY THE PARTY TO WHICH IT IS FURNISHED LAWFULLY AND WITHOUT BREACHING OR HAVING
BREACHED AN OBLIGATION OF SUCH PARTY OR THE DISCLOSING PARTY TO KEEP SUCH
DOCUMENTS AND INFORMATION CONFIDENTIAL, (B) IN THE PUBLIC DOMAIN THROUGH NO
FAULT OF THE DISCLOSING PARTY, OR (C) INDEPENDENTLY DEVELOPED BY THE DISCLOSING
PARTY WITHOUT USING OR HAVING USED THE CONFIDENTIAL INFORMATION.

 


(B)           EACH MEMBER AGREES THAT THE CONFIDENTIAL INFORMATION OF THE
COMPANY SHALL ONLY BE DISCLOSED IN SECRECY AND CONFIDENCE, AND IS TO BE
MAINTAINED BY THEM IN SECRECY AND CONFIDENCE SUBJECT TO THE TERMS HEREOF. EACH
MEMBER SHALL (I) NOT, DIRECTLY OR INDIRECTLY, USE THE CONFIDENTIAL INFORMATION
OF THE COMPANY, EXCEPT AS NECESSARY IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS, OR DISCLOSE THE CONFIDENTIAL INFORMATION OF THE COMPANY TO ANY THIRD
PARTY AND (II) INFORM ALL OF ITS EMPLOYEES TO WHOM THE CONFIDENTIAL INFORMATION
OF THE COMPANY IS ENTRUSTED OR EXPOSED OF THE REQUIREMENTS OF THIS SECTION AND
OF THEIR OBLIGATIONS RELATING THERETO.


 


(C)           THE COMPANY SHALL PRESERVE THE CONFIDENTIALITY OF ALL CONFIDENTIAL
INFORMATION SUPPLIED BY THE MEMBERS AND THEIR AFFILIATES (“MEMBER INFORMATION”)
TO THE SAME EXTENT THAT A MEMBER MUST PRESERVE THE CONFIDENTIALITY OF
CONFIDENTIAL INFORMATION PURSUANT TO SECTIONS 10.3(A) AND (B).

 

47

--------------------------------------------------------------------------------


 


(D)           MEMBER INFORMATION SHALL NOT BE SUPPLIED BY THE COMPANY OR ITS
SUBSIDIARIES TO ANY PERSON WHO IS NOT AN EMPLOYEE OF THE COMPANY OR THE MANAGER,
INCLUDING ANY EMPLOYEE OF A MEMBER WHO IS NOT AN EMPLOYEE OF THE COMPANY OR THE
MANAGER. NOTWITHSTANDING THE FOREGOING, MEMBER INFORMATION MAY BE DISCLOSED TO
AUTHORIZED THIRD-PARTY CONTRACTORS OF THE COMPANY IF THE COMPANY DETERMINES THAT
SUCH DISCLOSURE IS REASONABLY NECESSARY TO FURTHER THE BUSINESS OF THE COMPANY,
AND IF SUCH CONTRACTOR EXECUTES A NON-DISCLOSURE AGREEMENT PREVENTING SUCH
CONTRACTOR FROM DISCLOSING SUCH MEMBER INFORMATION FOR THE BENEFIT OF EACH
PROVIDER OF MEMBER INFORMATION IN A FORM REASONABLY ACCEPTABLE TO THE FOUNDING
MEMBERS. MEMBER INFORMATION DISCLOSED BY ANY MEMBER TO THE COMPANY OR THE
MANAGER SHALL NOT BE SHARED WITH ANY OTHER MEMBER THAT IS NOT THE MANAGER
WITHOUT THE DISCLOSING MEMBER’S WRITTEN CONSENT.


 

10.4        Injunctive Relief. The Company and each Member acknowledge and agree
that a violation of any of the terms of this Agreement will cause the other
Members and the Company, as the case may be, irreparable injury for which an
adequate remedy at law is not available. Accordingly, it is agreed that each of
the Members and the Company will be entitled to an injunction, restraining order
or other equitable relief to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction, in addition to any other remedy to which they
may be entitled at law or, equity. Nothing stated herein shall limit any other
remedies provided under this Agreement or available to the parties at law or in
equity.

 

10.5        Successors, Assigns and Transferees. The provisions of this
Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective successors and Permitted Transferees, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including but not limited to any creditor of the Company or its
Subsidiaries, any right, benefit, or remedy of any nature by reason of this
Agreement. An assignment of the rights, interests or obligations hereunder,
including but not limited to an assignment by operation of law, shall be null
and void unless a provision of this Agreement specifically provides otherwise or
the Company gives its prior written consent therefor.

 

10.6        Notices. All notices, demands or other communications to be given
under or by reason of this Agreement shall be in writing and shall be delivered
by hand or sent by facsimile, electronic mail or nationally recognized overnight
delivery service and shall be deemed given when received if delivered on a
Business Day during normal business hours of the recipient or, if not so
delivered, on the next Business Day following receipt. Notices to the Company or
any Member shall be delivered to the Company or such Member as set forth in
Exhibit A, as it may be revised from time to time. Any party to this Agreement
may change its address or fax number for notices, demands and other
communications under this Agreement by giving notice of such change to the other
parties hereto in accordance with this Section 10.6.

 

10.7        Integration. This Agreement, together with the other Joint Venture
Agreements and the documents referred to herein or therein, or delivered
pursuant hereto or thereto, contain the exclusive entire and final understanding
of the parties with respect to the subject matter hereof and thereof. There are
no agreements, representations, warranties, covenants or undertakings with
respect to the subject matter hereof and thereof other than those expressly set
forth herein and therein. Except as expressly set forth herein, this Agreement
together with the

 

48

--------------------------------------------------------------------------------


 

other Joint Venture Agreements supersede all other prior agreements,
discussions, negotiations, communications and understandings between the parties
with respect to such subject matter hereof and thereof. No party has relied on
any statement, representation, warranty, or promise not expressly contained in
this Agreement or another Joint Venture Agreement in connection with this
transaction.

 

10.8        Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, then such provision, paragraph, word, clause, phrase or sentence
shall be deemed restated to reflect the original intention of the parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement. The legality and enforceability of any such provision, paragraph,
word, clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof will not be
in any way impaired, it being intended that all obligations, rights, powers and
privileges of the Company and the Members will be enforceable to the fullest
extent permitted by law. Upon such determination of invalidity, illegality or
unenforceability, the Company and the Members shall negotiate in good faith to
amend this Agreement to effect the original intent of the Members.

 

10.9        Counterparts. This Agreement may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument. The parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email, by each party of a
signed signature page hereof to the other party.

 

10.10      Governing Law; Submission to Jurisdiction.

 


(A)           THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS
AND DUTIES OF THE PARTIES.


 


(B)           EACH PARTY HERETO AGREES THAT ANY LEGAL ACTION OR OTHER LEGAL
PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF
THIS AGREEMENT SHALL BE BROUGHT OR OTHERWISE COMMENCED EXCLUSIVELY IN ANY STATE
OR FEDERAL COURT LOCATED IN DELAWARE OR IN NEW YORK, NEW YORK. SUBJECT TO THE
PRECEDING SENTENCE, EACH PARTY THERETO:


 

(I)            EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE
JURISDICTION OF EACH STATE AND FEDERAL COURT LOCATED IN DELAWARE OR NEW YORK,
NEW YORK (AND EACH APPELLATE COURT LOCATED IN DELAWARE OR THE STATE OF NEW YORK)
IN CONNECTION WITH ANY SUCH LEGAL PROCEEDING, INCLUDING TO ENFORCE ANY
SETTLEMENT, ORDER OR AWARD;

 

(II)           CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN ANY
MANNER PERMITTED BY THE APPLICABLE LAWS OF DELAWARE OR THE STATE OF NEW YORK,
AND AGREES THAT SERVICE OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 10.6 IS
REASONABLY CALCULATED TO GIVE ACTUAL NOTICE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW;

 

49

--------------------------------------------------------------------------------


 

(III)          AGREES THAT EACH STATE AND FEDERAL COURT LOCATED IN DELAWARE OR
NEW YORK, NEW YORK SHALL BE DEEMED TO BE A CONVENIENT FORUM;

 

(IV)          WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE), IN ANY SUCH LEGAL PROCEEDING COMMENCED IN ANY STATE OR FEDERAL COURT
LOCATED IN DELAWARE OR NEW YORK, NEW YORK, ANY CLAIM THAT SUCH PARTY IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT SUCH LEGAL PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT
BE ENFORCED IN OR BY SUCH COURT; AND

 

(V)           AGREES TO THE ENTRY OF AN ORDER TO ENFORCE ANY RESOLUTION,
SETTLEMENT, ORDER OR AWARD MADE PURSUANT TO THIS SECTION BY THE STATE AND
FEDERAL COURTS LOCATED IN DELAWARE OR NEW YORK, NEW YORK AND IN CONNECTION
THEREWITH HEREBY WAIVES, AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE, OR OTHERWISE, ANY CLAIM THAT SUCH RESOLUTION, SETTLEMENT, ORDER OR
AWARD IS INCONSISTENT WITH OR VIOLATIVE OF THE LAWS OR PUBLIC POLICY OF THE LAWS
OF DELAWARE OR THE STATE OF NEW YORK OR ANY OTHER JURISDICTION.

 


(C)           IN THE EVENT OF ANY ACTION OR OTHER PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING
PARTY (AS DETERMINED BY THE COURT) SHALL BE ENTITLED TO PAYMENT BY THE
NON-PREVAILING PARTY OF ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) INCURRED BY THE PREVAILING PARTY, INCLUDING ANY COSTS AND EXPENSES
INCURRED IN CONNECTION WITH ANY CHALLENGE TO THE JURISDICTION OR THE CONVENIENCE
OR PROPRIETY OF VENUE OF PROCEEDINGS BEFORE ANY STATE OR FEDERAL COURT LOCATED
IN DELAWARE OR NEW YORK, NEW YORK.


 

[Signature Page to Follow]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin Connor

 

 

 

Name:

Kevin M. Connor

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CINEMARK MEDIA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Cavalier

 

 

 

Name:

Michael Cavalier

 

 

Title:

Senior Vice President-General
Counsel

 

 

 

 

 

 

 

 

 

REGAL CINEMEDIA HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Campbell

 

 

 

Name:

Michael L. Campbell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

NATIONAL CINEMEDIA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

Authorized Signatory

 

 

Title:

 

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LIMITED LIABILITY OPERATING
AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Members and Units

 

Names and Addresses

 

Common Units

 

Preferred Units

 

 

 

 

 

AMC Founding Member:
American Multi-Cinema, Inc.
920 Main Street
Kansas City, MO 64105
Attention: Kevin M. Connor
Fax: (816) 480-4700

with a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: David S. Allinson
Fax: (212) 751-4864

 

17,474,890
Common Units(1)

 

18,822,976
Preferred Units(2)

 

 

 

 

 

Cinemark Founding Member:
Cinemark Media, Inc.
c/o Cinemark Holdings, Inc.
3900 Dallas Parkway
Suite 500
Plano, TX 75093
Attention: Robert Copple
Fax: (974) 665-1003

with a copy to:
Cinemark Holdings, Inc.
3900 Dallas Parkway
Suite 500
Plano, TX 75093
Attention: Michael Cavalier
Fax: (974) 665-1003

 

13,145,349
Common Units(3)

 

14,159,437
Preferred Units(4)

 

--------------------------------------------------------------------------------

(1) AMC – Percentage Interest:  18.6%

 

(2) AMC will receive $259,346,737 in redemption and complete satisfaction of
AMC’s Preferred Units under Section 3.4(e).

 

(3) Cinemark Media – Percentage Interest:  14.0%

 

(4) Cinemark Media will receive $195,091,561 in redemption and complete
satisfaction of Cinemark Media’s Preferred Units under Section 3.4(e).

 

A-1

--------------------------------------------------------------------------------


 

Names and Addresses

 

Common Units

 

Preferred Units

 

 

 

 

 

Regal Founding Member:
Regal CineMedia Holdings, LLC
7132 Regal Lane
Knoxville, TN 37918
Attention: General Counsel
Fax: (865) 922-6085

with a copy to:
Hogan & Hartson L.L.P.
1200 Seventeenth Street
Suite 1500
Denver, CO 80202
Attention: Christopher J. Walsh
Fax: (303) 899-7333

 

21,230,712
Common Units(5)

 

22,868,538
Preferred Units(6)

 

 

 

 

 

National CineMedia, Inc.
9100 East Nichols Avenue
Suite 200
Centennial, CO 80112-3405
Attention: General Counsel
Fax: (303) 792-8649

with a copy to:
Holme Roberts & Owen LLP
1700 Lincoln Street
Suite 4100
Denver, CO 80203
Attention: W. Dean Salter
Fax: (303) 866-0200

 

42,000,000
Common Units(7)

 

Zero (0)
Preferred Units(8)

 

 

 

 

 

Totals:

 

93,850,951
Common Units

 

55,850,951
Preferred Units

 

--------------------------------------------------------------------------------

(5) Regal – Percentage Interest:  22.6%

 

(6) Regal will receive $315,087,304 in redemption and complete satisfaction of
Regal’s Preferred Units under Section 3.4(e).

 

(7) NCM Inc. – Percentage Interest:  44.8%

 

(8) NCM Inc. will receive no amount under Section 3.4(e).

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Over-Allotment Unit Purchase

 

Founding Member

 

Common Units Sold in
Over-Allotment Unit
Purchase

 

Consideration Received in
Over-Allotment Unit
Purchase

 

 

 

 

 

AMC Founding Member

 

1,348,086
Common Units

 

$26,468,966
Cash

Cinemark Founding Member

 

1,014,088
Common Units

 

$19,911,073
Cash

Regal Founding Member

 

1,637,826
Common Units

 

$32,157,856
Cash

 

 

 

 

 

Totals:

 

4,000,000
Common Units

 

$78,537,895
Cash

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Common Unit Certificate

 

C-1

--------------------------------------------------------------------------------
